

 

 


CREDIT AGREEMENT***
 
 
 
by and among
 
UNIFY CORPORATION
 
as Borrower,
 
 
 
THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
and
 
WELLS FARGO CAPITAL FINANCE, LLC
 
as the Agent
 
 
 
Dated as of June 30, 2011
 
[***] A PORTION OF THE EXHIBITS HAVE BEEN OMITTED AND CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

1.       DEFINITIONS AND CONSTRUCTION 1             1.1       Definitions 1    
1.2   Accounting Terms 1     1.3   Code 1     1.4   Construction 1     1.5  
Schedules and Exhibits 2             2.   LOANS AND TERMS OF PAYMENT 2          
  2.1   Revolver Advances 2     2.2   Term Loans 3     2.3   Borrowing
Procedures and Settlements 3     2.4   Payments; Reductions of Commitments;
Prepayments 8     2.5   Overadvances 13     2.6   Interest Rates and Letter of
Credit Fee: Rates, Payments, and Calculations 13     2.7   Crediting Payments 14
    2.8   Designated Account 14     2.9   Maintenance of Loan Account;
Statements of Obligations 14     2.10   Fees 15     2.11   Letters of Credit 15
    2.12   LIBOR Option 19     2.13   Capital Requirements 21             3.  
CONDITIONS; TERM OF AGREEMENT 22             3.1   Conditions Precedent to the
Initial Extension of Credit 22     3.2   Conditions Precedent to all Extensions
of Credit 22     3.3   Maturity 22     3.4   Effect of Maturity 22     3.5  
Early Termination by Borrower 22     3.6   Conditions Subsequent 22            
4.   REPRESENTATIONS AND WARRANTIES 23             4.1   Due Organization and
Qualification; Subsidiaries 23     4.2   Due Authorization; No Conflict 23    
4.3   Governmental Consents 24     4.4   Binding Obligations; Perfected Liens 24
    4.5   Title to Assets; No Encumbrances 24     4.6   Jurisdiction of
Organization; Location of Chief Executive Office; Organizational          
Identification Number; Commercial Tort Claims 25     4.7   Litigation 25     4.8
  Compliance with Laws 25     4.9   No Material Adverse Change 25     4.10  
Fraudulent Transfer 26     4.11   Employee Benefits 26     4.12   Environmental
Condition 26     4.13   Intellectual Property 26


i
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                  Page     4.14   Leases 26     4.15   Deposit Accounts and
Securities Accounts 26     4.16   Complete Disclosure 27     4.17   Material
Contracts 27     4.18   Patriot Act 27     4.19   Indebtedness 27     4.20  
Payment of Taxes 27     4.21   Margin Stock 28     4.22   Governmental
Regulation 28     4.23   OFAC 28     4.24   Employee and Labor Matters 28    
4.25   [Reserved] 28     4.26   Required Equity Documents 28     4.27   Daegis
Inc. Daegis Inc., a Delaware corporation, and a wholly owned Subsidiary of      
    Borrower, has no assets, no liabilities, and does not conduct business 29  
  4.28   [Reserved] 29     4.29   [Reserved] 29     4.30   Locations of
Equipment 29             5.   AFFIRMATIVE COVENANTS 29             5.1  
Financial Statements, Reports, Certificates 29     5.2   Collateral Reporting 29
    5.3   Existence 29     5.4   Maintenance of Properties 29     5.5   Taxes 30
    5.6   Insurance 30     5.7   Inspection 30     5.8   Compliance with Laws 30
    5.9   Environmental 31     5.10   Disclosure Updates 31     5.11   Formation
of Subsidiaries 31     5.12   Further Assurances 32     5.13   Lender Meetings
32     5.14   Material Contracts 32     5.15   Location of Equipment 32     5.16
  Assignable Material Contracts 32     5.17   Daegis Inc. If the Daegis Merger
has not taken place within 5 Business Days of the           Closing Date,
Borrower will cause Daegis Inc. to comply with Section 5.11 as if it          
were a new Subsidiary of Borrower 33             6.   NEGATIVE COVENANTS 33    
        6.1   Indebtedness 33     6.2   Liens 33     6.3   Restrictions on
Fundamental Changes 33     6.4   Disposal of Assets 33     6.5   Change Name 33


ii
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                  Page     6.6   Nature of Business 34     6.7   Prepayments and
Amendments 34     6.8   Change of Control 34     6.9   Restricted Junior
Payments 34     6.10   Accounting Methods 35     6.11   Investments; Controlled
Investments 35     6.12   Transactions with Affiliates 35     6.13   Use of
Proceeds 36     6.14   Limitation on Issuance of Stock 36     6.15   [Reserved]
36     6.16   [Reserved] 36     6.17   [Reserved] 36             7.   FINANCIAL
COVENANTS 37         8.   EVENTS OF DEFAULT 37         9.   RIGHTS AND REMEDIES
39             9.1   Rights and Remedies 39     9.2   Remedies Cumulative 40    
        10.   WAIVERS; INDEMNIFICATION 40             10.1   Demand; Protest;
etc 40     10.2   The Lender Group’s Liability for Collateral 40     10.3  
Indemnification 41         11.   NOTICES 41         12.   CHOICE OF LAW AND
VENUE; JURY TRIAL WAIVER 42         13.   ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS 43             13.1   Assignments and Participations 43     13.2  
Successors 46         14.   AMENDMENTS; WAIVERS 46             14.1   Amendments
and Waivers 46     14.2   Replacement of Certain Lenders 47     14.3   No
Waivers; Cumulative Remedies 48         15.   AGENT; THE LENDER GROUP 48        
    15.1   Appointment and Authorization of Agent 48     15.2   Delegation of
Duties 49     15.3   Liability of Agent 49


iii
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                  Page     15.4   Reliance by Agent 49     15.5   Notice of
Default or Event of Default 50     15.6   Credit Decision 50     15.7   Costs
and Expenses; Indemnification 51     15.8   Agent in Individual Capacity 51    
15.9   Successor Agent 51     15.10   Lender in Individual Capacity 52     15.11
  Collateral Matters 52     15.12   Restrictions on Actions by Lenders; Sharing
of Payments 53     15.13   Agency for Perfection 54     15.14   Payments by
Agent to the Lenders 54     15.15   Concerning the Collateral and Related Loan
Documents 54     15.16   Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other           Reports and Information 54     15.17  
Several Obligations; No Liability 55             16.   WITHHOLDING TAXES 55    
    17.   GENERAL PROVISIONS 58             17.1   Effectiveness 58     17.2  
Section Headings 58     17.3   Interpretation 58     17.4   Severability of
Provisions 58     17.5   Bank Product Providers 58     17.6   Debtor-Creditor
Relationship 59     17.7   Counterparts; Electronic Execution 59     17.8  
Revival and Reinstatement of Obligations 59     17.9   Confidentiality 59    
17.10   Lender Group Expenses 60     17.11   Survival 60     17.12   Patriot Act
61     17.13   Integration 61


iv
 

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 

Exhibit A-1                   Form of Assignment and Acceptance Exhibit C-1  
Form of Compliance Certificate Exhibit C-2   Form of Credit Amount Certificate
Exhibit L-1   Form of LIBOR Notice   Schedule A-1   Agent’s Account Schedule A-2
  Authorized Persons Schedule C-1   Commitments Schedule D-1   Designated
Account Schedule P-1   Permitted Investments Schedule P-2   Permitted Liens
Schedule R-1   Real Property Collateral Schedule 1.1   Definitions Schedule 3.1
  Conditions Precedent Schedule 3.1(v)   Mortgage Policy Schedule 3.6  
Conditions Subsequent Schedule 4.1(b)   Capitalization of Borrower Schedule
4.1(c)   Capitalization of Borrower’s Subsidiaries Schedule 4.6(a)   States of
Organization Schedule 4.6(b)   Chief Executive Offices Schedule 4.6(c)  
Organizational Identification Numbers Schedule 4.6(d)   Commercial Tort Claims
Schedule 4.7(b)   Litigation Schedule 4.12   Environmental Matters Schedule 4.13
  Intellectual Property Schedule 4.15   Deposit Accounts and Securities Accounts
Schedule 4.17   Material Contracts Schedule 4.19   Permitted Indebtedness
Schedule 4.30   Locations of Equipment Schedule 5.1   Financial Statements,
Reports, Certificates Schedule 5.2   Collateral Reporting Schedule 6.6   Nature
of Business


i
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
     THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of June 30,
2011, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and UNIFY
CORPORATION, a Delaware corporation (“Borrower”).
 
     The parties agree as follows:
 
1. DEFINITIONS AND CONSTRUCTION.
 
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
 
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrower” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise.
 
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
 
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.
 
1
 

--------------------------------------------------------------------------------

 

     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
 
2. LOANS AND TERMS OF PAYMENT.
 
     2.1 Revolver Advances.
 
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Advances”) to Borrower in an amount at any one time outstanding not to exceed
the lesser of:
 
               (i) such Lender’s Revolver Commitment, or
 
               (ii) such Lender’s Pro Rata Share of an amount equal to the
lesser of:
 
                    (A) the Maximum Revolver Amount less the sum of (1) the
Letter of Credit Usage at such time, plus (2) the principal amount of Swing
Loans outstanding at such time, and
 
                    (B) the Credit Amount at such time less the sum of (1) the
Letter of Credit Usage at such time, plus (2) the principal amount of Swing
Loans outstanding at such time, plus (3) the outstanding principal balance of
Term Loan A at such time.
 
          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall be due and
payable on the Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.
 
          (c) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish reserves from
time to time against the Maximum Revolver Amount and the Credit Amount in an
amount equal to the Bank Product Reserve Amount.
 
2
 

--------------------------------------------------------------------------------

 

     2.2 Term Loans.
 
          (a) Term Loan A. Subject to the terms and conditions of this
Agreement, on the Closing Date each Lender with a Term Loan A Commitment agrees
(severally, not jointly or jointly and severally) to make term loans
(collectively, “Term Loan A”) to Borrower in an amount equal to such Lender’s
Pro Rata Share of the Term Loan A Amount. The principal of Term Loan A shall be
repaid on the following dates and in the following amounts:
 

Date Installment Amount November 1, 2011 and the first day of
each February, May, August, and
November thereafter $300,000


The outstanding unpaid principal balance and all accrued and unpaid interest on
Term Loan A shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of Term Loan A in accordance with the
terms hereof. Any principal amount of Term Loan A that is repaid or prepaid may
not be reborrowed. All principal of, interest on, and other amounts payable in
respect of Term Loan A shall constitute Obligations.
 
          (b) Term Loan B. Subject to the terms and conditions of this
Agreement, on the Closing Date each Lender with a Term Loan B Commitment agrees
(severally, not jointly or jointly and severally) to make term loans
(collectively, “Term Loan B”) to Borrower in an amount equal to such Lender’s
Pro Rata Share of the Term Loan B Amount. The outstanding unpaid principal
balance and all accrued and unpaid interest on Term Loan B shall be due and
payable on the earlier of (i) the Maturity Date, and (ii) the date of the
acceleration of Term Loan B in accordance with the terms hereof. Any principal
amount of Term Loan B that is repaid or prepaid may not be reborrowed. All
principal of, interest on, and other amounts payable in respect of Term Loan B
shall constitute Obligations.
 
     2.3 Borrowing Procedures and Settlements.
 
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 10:00 a.m. (California time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
 
          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $4,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to as “Swing
Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds to the Designated Account. Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of the
Lenders is a Defaulting Lender. Each Swing Loan shall be deemed to be an Advance
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account. Subject to the
provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that (i)
one or more of the applicable conditions precedent set forth in Section 3 will
not be satisfied on the requested Funding Date for the applicable Borrowing, or
(ii) the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.
 
3
 

--------------------------------------------------------------------------------

 

          (c) Making of Loans.
 
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of Section
2.3(d)(ii), Agent shall not request any Lender to make any Advance if it has
knowledge that, and no Lender shall have the obligation to make any Advance, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.
 
               (ii) Unless Agent receives notice from a Lender prior to 9:00
a.m. (California time) on the date of a Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. If such Advance repaid is a LIBOR Rate
Loan, Borrower shall not be obligated to pay any Funding Losses with respect to
such repaid Advance. The failure of any Lender to make any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.
 
4
 

--------------------------------------------------------------------------------

 

          (d) Protective Advances and Optional Overadvances.
 
               (i) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, Agent hereby is authorized by Borrower and the
Lenders, from time to time in Agent’s sole discretion, (A) after the occurrence
and during the continuance of a Default or an Event of Default, or (B) at any
time that any of the other applicable conditions precedent set forth in Section
3 are not satisfied, to make Advances to, or for the benefit of, Borrower on
behalf of the Lenders that Agent, in its Permitted Discretion deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof, or
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) (any of the Advances described in this Section
2.3(d)(i) shall be referred to as “Protective Advances”).
 
               (ii) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or would be
created thereby, so long as after giving effect to such Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value, in which case Agent may make such Overadvances and provide notice as
promptly as practicable thereafter), and the Lenders with Revolver Commitments
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the preceding sentence. In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrower, which shall continue to be bound by the
provisions of Section 2.5. Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
 
               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans. The ability of Agent to make Protective Advances is separate
and distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on Agent’s ability to make
Protective Advances do not apply to Overadvances and the limitations on Agent’s
ability to make Overadvances do not apply to Protective Advances. The provisions
of this Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and
the Lenders and are not intended to benefit Borrower in any way.
 
5
 

--------------------------------------------------------------------------------

 

          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
 
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans, (2)
for itself, with respect to the outstanding Protective Advances or Overadvances,
and (3) with respect to Borrower’s or its Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, Overadvances, and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(g)): (y) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans, Overadvances, and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans, Overadvances, and Protective Advances), and (z) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. (California time) on
the Settlement Date transfer in immediately available funds to Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans, Overadvances, and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans, Overadvances, or Protective
Advances and, together with the portion of such Swing Loans, Overadvances, or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
 
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, Overadvances, and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Advances, Swing Loans,
Overadvances, and Protective Advances as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.
 
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances, Overadvances, or Swing Loans are outstanding, may pay over to Agent or
Swing Lender, as applicable, any Collections or payments received by Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Advances, for application to the Protective Advances, Overadvances, or
Swing Loans. Between Settlement Dates, Agent, to the extent no Protective
Advances, Overadvances, or Swing Loans are outstanding, may pay over to Swing
Lender any Collections or payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Advances of such Lenders, an amount such that each
such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Protective Advances and Overadvances, and each Lender with respect to the
Advances other than Swing Loans, Overadvances, and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
 
6
 

--------------------------------------------------------------------------------

 

               (iv) Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).
 
          (f) Notation. Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances (and portion of
the Term Loans, as applicable), owing to each Lender, including the Swing Loans
owing to Swing Lender, and Protective Advances and Overadvances owing to Agent,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.
 
          (g) Defaulting Lenders. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its discretion, re-lend to Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero. The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
non-Defaulting Lenders, Agent, Issuing Lender, and Borrower shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
 
7
 

--------------------------------------------------------------------------------

 

          (h) Independent Obligations. All Advances (other than Swing Loans,
Overadvances, and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.
 
     2.4 Payments; Reductions of Commitments; Prepayments.
 
          (a) Payments by Borrower.
 
               (i) Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
 
               (ii) Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
 
          (b) Apportionment and Application.
 
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of the Issuing
Lender) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Commitment or Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrower shall be remitted to
Agent and all (subject to Section 2.4(b)(iv), Section 2.4(d)(ii), Section
2.4(d)(iii), and Section 2.4(e)) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Advances outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law. If one or more Advances
consisting of LIBOR Rate Loans are outstanding, along with Advances consisting
of Base Rate Loans, all payments applied to Advances under this Section
2.4(b)(i) or under Section 2.4(e) (so long as no Application Event has occurred
and is continuing), shall be applied first to the principal amount of such Base
Rate Loans outstanding and then to the principal amount of such LIBOR Rate Loans
outstanding, and if there is more than 1 such LIBOR Rate Loan outstanding, then
the payments shall be applied to such LIBOR Rate Loans in the order of the
occurrence of the last day of the Interest Periods for such Advances.
 
8
 

--------------------------------------------------------------------------------

 

               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
 
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
 
                    (B) second, to pay any fees or premiums then due to Agent
under the Loan Documents until paid in full,
 
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
 
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
 
                    (E) fifth, ratably, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents, until paid in full,
 
                    (F) sixth, ratably, to pay any fees or premiums (other than
any prepayment premiums in respect of Term Loan B) then due to any of the
Lenders under the Loan Documents until paid in full,
 
                    (G) seventh, to pay interest accrued in respect of the Swing
Loans until paid in full,
 
                    (H) eighth, to pay the principal of all Swing Loans until
paid in full,
 
                    (I) ninth, ratably, to pay interest accrued in respect of
the Advances (other than Protective Advances) and Term Loan A until paid in
full,
 
                    (J) tenth, ratably (i) to pay the principal of all Advances
until paid in full, (ii) to Agent, to be held by Agent, for the benefit of
Issuing Lender (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of the Issuing Lender, a share of
each Letter of Credit Disbursement), as cash collateral in an amount up to 105%
of the Letter of Credit Usage (to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof), (iii) ratably, to
the Bank Product Providers based upon amounts then certified by the applicable
Bank Product Provider to Agent (in form and substance satisfactory to Agent) to
be due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (iv) to pay the outstanding principal balance of Term Loan A
(in the inverse order of the maturity of the installments due thereunder) until
Term Loan A is paid in full,
 
9
 

--------------------------------------------------------------------------------

 

                    (K) eleventh, ratably, to pay any prepayment premiums in
respect of Term Loan B and interest accrued in respect of Term Loan B until paid
in full,
 
                    (L) twelfth, to pay the outstanding principal balance of
Term Loan B (in the inverse order of the maturity of the installments due
thereunder) until Term Loan B is paid in full
 
                    (M) thirteenth, to pay any other Obligations other than
Obligations owed to Defaulting Lenders;
 
                    (N) fourteenth, ratably to pay any Obligations owed to
Defaulting Lenders; and
 
                    (O) fifteenth, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
 
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
 
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by Borrower to Agent and specified by Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
 
               (v) For purposes of Section 2.4(b)(ii), “paid in full” of a type
of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.
 
          (c) Reduction of Commitments.
 
               (i) Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrower may reduce the Revolver Commitments to
an amount not less than the greater of (1) $5,000,000, and (2) the sum of (A)
the Revolver Usage as of such date, plus (B) the principal amount of all
Advances not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $500,000 (unless the
Revolver Commitments are being reduced to $5,000,000 and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,500,000), shall be made by providing not less than 5 Business Days prior
written notice to Agent, and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof. Each such reduction of the
Revolver Commitments shall be accompanied by
 
               (ii) Term Loan Commitments. The Term Loan A Commitments shall
terminate upon the making of Term Loan A and the Term Loan B Commitments shall
terminate upon the making of Term Loan B.
 
10
 

--------------------------------------------------------------------------------

 

          (d) Optional Prepayments.
 
               (i) Advances. Borrower may prepay the principal of any Advance at
any time in whole or in part, without premium or penalty (so long as there is no
corresponding reduction of the Revolver Commitments or the early termination of
the Revolver Commitments pursuant to Section 3.5).
 
               (ii) Term Loan A. Borrower may, upon at least 5 Business Days
prior written notice to Agent, prepay the principal of Term Loan A, in whole or
in part. Each prepayment made pursuant to this Section 2.4(d)(ii) shall be in an
amount not less than $100,000 and increments of $100,000 in excess thereof, and
shall be accompanied by the payment of accrued interest to the date of such
payment on the amount prepaid. Each such prepayment shall be applied against the
remaining installments of principal due on Term Loan A on a pro rata basis (for
the avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).
 
               (iii) Term Loan B. Borrower may, upon at least 5 Business Days
prior written notice to Agent and so long as the Revolver and Term Loan A have
been paid in full and the Revolver Commitment has been terminated, prepay the
principal of Term Loan B, in whole or in part. Each prepayment made pursuant to
this Section 2.4(d)(iii) shall be in an amount not less than $100,000 and
increments of $100,000 in excess thereof, and shall be accompanied by the
payment of accrued interest to the date of such payment on the amount prepaid.
Each such prepayment shall be applied against the remaining installments of
principal due on Term Loan B in the inverse order of maturity (for the avoidance
of doubt, any amount that is due and payable on the Maturity Date shall
constitute an installment).
 
          (e) Mandatory Prepayments.
 
               (i) Credit Amount. If, at any time, (A) the sum of the
outstanding principal balance of Term Loan A on such date plus the Revolver
Usage on such date exceeds (B) the Credit Amount (such excess being referred to
as the “Credit Amount Excess”), then Borrower shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the Credit Amount Excess.
 
               (ii) Dispositions. Within 3 Business Days of the date of receipt
by Borrower or any of its Subsidiaries of the Net Cash Proceeds of any voluntary
or involuntary sale or disposition by Borrower or any of its Subsidiaries (but
excluding Subsidiaries that are CFCs if making such prepayment would result in
adverse tax consequences) of assets (including casualty losses or condemnations
but excluding sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), or (d) of the definition of Permitted
Dispositions), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in any year in connection with such sales or
dispositions to the extent that (1) the amount of such Net Cash Proceeds
received (and not paid to Agent as a prepayment of the Obligations hereunder)
exceeds $250,000 in the aggregate in such year or (2) the amount of such Net
Cash Proceeds received from any single sale or disposition (or series of related
sales or dispositions) exceeds $100,000; provided that, so long as (A) no Event
of Default shall have occurred and is continuing as of the date of receipt of
such proceeds, or would result therefrom, (B) Borrower shall have given Agent
prior written notice of Borrower’s intention to apply such monies to the costs
of replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or its Subsidiaries, (C) the monies are held in a
Deposit Account in which Agent has a perfected first-priority security interest,
and (D) Borrower or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition or to acquire other
assets unless and to the extent that such applicable period shall have expired
without such replacement, purchase, or construction being made or completed, in
which case, any amounts remaining in the Deposit Account referred to in clause
(C) above shall be paid to Agent and applied in accordance with Section
2.4(f)(ii). Nothing contained in this Section 2.4(e)(ii) shall permit Borrower
or any of its Subsidiaries to sell or otherwise dispose of any assets other than
in accordance with Section 6.4.
 
11
 

--------------------------------------------------------------------------------

 

               (iii) Extraordinary Receipts. Within 3 Business Days of the date
of receipt by Borrower or any of its Subsidiaries (but excluding Subsidiaries
that are CFCs if making such prepayment would result in adverse tax
consequences) of any Extraordinary Receipts, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts, net of any
reasonable expenses incurred in collecting such Extraordinary Receipts.
 
               (iv) Indebtedness. Within 3 Business Days of the date of
incurrence by Borrower or any of its Subsidiaries (but excluding Subsidiaries
that are CFCs if making such prepayment would result in adverse tax
consequences) of any Indebtedness (other than Permitted Indebtedness), Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection with such incurrence. The provisions of
this Section 2.4(e)(iv) shall not be deemed to be implied consent to any such
incurrence otherwise prohibited by the terms and conditions of this Agreement.
 
               (v) [Reserved].
 
               (vi) Excess Cash Flow. Within 10 days of delivery to Agent of
audited annual financial statements pursuant to Section 5.1, commencing with the
delivery to Agent of the financial statements for Borrower’s fiscal year ended
April 30, 2012 or, if such financial statements are not delivered to Agent on
the date such statements are required to be delivered pursuant to Section 5.1,
within 10 days after the date such statements were required to be delivered to
Agent pursuant to Section 5.1, Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 50% of the Excess Cash Flow of Borrower and its Subsidiaries for such
fiscal year.
 
          (f) Application of Payments.
 
               (i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Advances until paid in full,
second, to the outstanding principal amount of Term Loan A until paid in full,
and third, to the outstanding principal amount of Term Loan B until paid in
full, and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii). Each such prepayment of
either of the Term Loans shall be applied against the remaining installments of
principal of such Term Loan on a pro rata basis (for the avoidance of doubt, any
amount that is due and payable on the Maturity Date shall constitute an
installment).
 
               (ii) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii),
2.4(e)(iv), or 2.4(e)(vi) shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of Term Loan A until paid in full, and second, to the outstanding
principal amount of Term Loan B until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii). Each such prepayment of either of the Term Loans shall be
applied against the remaining installments of principal of such Term Loan on a
pro rata basis (for the avoidance of doubt, any amount that is due and payable
on the Maturity Date shall constitute an installment).
 
12
 

--------------------------------------------------------------------------------

 

     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrower shall immediately pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
 
     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
 
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:
 
               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
 
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
 
          (b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in Section
2.11(f)) which shall accrue at a rate equal to 2.00% per annum times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
 
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
 
               (i) all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable thereunder, and
 
               (ii) the Letter of Credit fee provided for in Section 2.6(b)
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
 
          (d) Payment. Except to the extent provided to the contrary in Section
2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all other fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are outstanding. Borrower
hereby authorizes Agent, from time to time without prior notice to Borrower, to
charge all interest, Letter of Credit fees, and all other fees payable hereunder
or under any of the other Loan Documents (in each case, as and when due and
payable), all costs and expenses payable hereunder or under any of the other
Loan Documents (in each case, as and when accrued or incurred), and all Lender
Group Expenses (as and when accrued or incurred), all charges, commissions,
fees, and costs provided for in Section 2.11(f) (as and when accrued or
incurred), all fees and costs provided for in Section 2.10 (as and when accrued
or incurred), and all other payment obligations as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans. Any interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement that are charged to the Loan Account shall thereupon
constitute Advances hereunder and shall initially accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms of this Agreement).
 
13
 

--------------------------------------------------------------------------------

 

          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.
 
     2.7 Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into Agent’s Account on a non-Business Day or after
11:00 a.m. (California time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.
 
     2.8 Designated Account. Agent is authorized to make the Advances and the
Term Loans, and Issuing Lender is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d). Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Borrower, any Advance or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
 
     2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loans, all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower’s account, the Letters of Credit issued or arranged
by Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall render monthly statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.
 
14
 

--------------------------------------------------------------------------------

 

     2.10 Fees. Borrower shall pay to Agent,
 
          (a) for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter,
 
          (b) for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.50% per annum times the result of (i)
the aggregate amount of the Revolver Commitments, less (ii) the average Daily
Balance of the Revolver Usage during the immediately preceding month (or portion
thereof), and
 
          (c) field exam and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses for each field exam of Borrower or its Subsidiaries
performed by personnel employed by Agent, and (ii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform field exams of Borrower or its Subsidiaries, or to assess
Borrower’s or its Subsidiaries’ business or Recurring Revenue valuation;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, Borrower shall not be obligated to reimburse Agent for more than
2 field exams during any calendar year, or more than 1 business or Recurring
Revenue valuation during any calendar year.
 
     2.11 Letters of Credit.
 
          (a) Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or to cause an Underlying Issuer (including, as Issuing Lender’s agent)
to issue, a requested Letter of Credit. If Issuing Lender, at its option, elects
to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such Underlying Issuer. By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrower shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by Borrower that Borrower is and shall be deemed to be
an applicant (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit). Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify (i)
the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
may, but shall not be obligated to, issue or cause the issuance of a Letter of
Credit or to issue a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, that supports the obligations of Borrower or
its Subsidiaries (1) in respect of (A) a lease of real property, or (B) an
employment contract, or (2) at any time that one or more of the Lenders is a
Defaulting Lender. The Issuing Lender shall have no obligation to issue a Letter
of Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance:
 
               (i) the Letter of Credit Usage would exceed the Credit Amount at
such time less the sum of (A) the outstanding principal balance of the Advances
(inclusive of Swing Loans) at such time, plus (B) the outstanding principal
balance of Term Loan A at such time, or
 
15
 

--------------------------------------------------------------------------------

 

               (ii) the Letter of Credit Usage would exceed $2,000,000, or
 
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the outstanding amount of Advances (including Swing Loans).
 
     Each Letter of Credit shall be in form and substance reasonably acceptable
to the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender makes a payment under a
Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrower shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the date such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans. If a Letter of Credit Disbursement is deemed
to be an Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3), Borrower’s obligation to pay the amount of
such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Advance. Promptly following
receipt by Agent of any payment from Borrower pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.11(b) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.
 
          (b) Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to Section
2.11(a) on the same terms and conditions as if Borrower had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrower for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
 
16
 

--------------------------------------------------------------------------------

 

          (c) Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer. Borrower agrees to be bound by the Underlying Issuer’s
regulations and interpretations of any Letter of Credit or by Issuing Lender’s
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from Borrower’s own, and Borrower understands and agrees that
none of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer shall be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the Reimbursement Undertakings
may require Issuing Lender to indemnify the Underlying Issuer for certain costs
or liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability (other than Taxes,
which shall be governed by Section 16) incurred by them as a result of the
Issuing Lender’s indemnification of an Underlying Issuer; provided, however,
that Borrower shall not be obligated hereunder to indemnify for any such loss,
cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group. Borrower hereby acknowledges and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.
 
          (d) The obligation of Borrower to reimburse the Issuing Lender for
each drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or another Loan Document,
 
               (ii) the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee maybe acting), the
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or such Letter of Credit or any agreement
or instrument relating thereto, or any unrelated transaction,
 
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit,
 
17
 

--------------------------------------------------------------------------------

 

               (iv) any payment by the Issuing Lender under such Letter of
Credit against presentation of a draft or certificate that does not
substantially or strictly comply with the terms of such Letter of Credit
(including, without limitation, any requirement that presentation be made at a
particular place or by a particular time of day), or any payment made by the
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit,
 
               (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, Borrower or any of
its Subsidiaries, or
 
               (vi) the fact that any Event of Default shall have occurred and
be continuing.
 
          (e) Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
 
          (f) Borrower acknowledges and agrees that any and all issuance
charges, usage charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and shall be reimbursable immediately by Borrower
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by Borrower that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is .825% per annum times the undrawn amount of each Underlying
Letter of Credit, that such usage charge may be changed from time to time, and
that the Underlying Issuer also imposes a schedule of charges for amendments,
extensions, drawings, and renewals.
 
          (g) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
 
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
 
               (ii) there shall be imposed on the Issuing Lender, any other
member of the Lender Group, or Underlying Issuer any other condition regarding
any Letter of Credit or Reimbursement Undertaking,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(g) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(g), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.
 
18
 

--------------------------------------------------------------------------------

 

     2.12 LIBOR Option.
 
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances or the Term Loans be charged (whether at the time when
made (unless otherwise provided herein), upon conversion from a Base Rate Loan
to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan) at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; (ii) the date on which all or any portion of the
Obligations are accelerated pursuant to the terms hereof, or (iii) the date on
which this Agreement is terminated pursuant to the terms hereof. On the last day
of each applicable Interest Period, unless Borrower properly has exercised the
LIBOR Option with respect thereto, the interest rate applicable to such LIBOR
Rate Loan automatically shall convert to the rate of interest then applicable to
Base Rate Loans of the same type hereunder. At any time that an Event of Default
has occurred and is continuing, Borrower no longer shall have the option to
request that Advances bear interest at a rate based upon the LIBOR Rate.
 
          (b) LIBOR Election.
 
               (i) Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Advances or the Term Loans and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.
 
               (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrower, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrower shall be obligated to pay any
resulting Funding Losses.
 
19
 

--------------------------------------------------------------------------------

 

               (iii) Borrower shall have not more than 8 LIBOR Rate Loans in
effect at any given time. Borrower only may exercise the LIBOR Option for
proposed LIBOR Rate Loans of at least $1,000,000.
 
          (c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
 
          (d) Special Provisions Applicable to LIBOR Rate.
 
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than
changes in laws relative to Taxes, which shall be governed by Section 16)
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor), which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
 
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and Borrower shall not be obligated to pay any Funding Losses
as a result of such early termination of the Interest Period, and (z) Borrower
shall not be entitled to elect the LIBOR Option until such Lender determines
that it would no longer be unlawful or impractical to do so.
 
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
20
 

--------------------------------------------------------------------------------

 

     2.13 Capital Requirements.
 
          (a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Borrower shall
not be required to compensate any Lender pursuant to this Section 2.13 for such
reduction of rate of return on capital unless such Lender generally charges its
other borrowers for such reduction on a comparable basis. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
          (b) If any Lender requests reimbursement for additional or increased
costs referred to in Section 2.12(d)(i) or amounts under Section 2.13(a) or
sends a notice under Section 2.12(d)(ii) relative to changed circumstances (any
such Lender, an “Affected Lender”), then such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and (ii)
in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrower to Obtain LIBOR Rate Loans, then Borrower (without prejudice to
any amounts then due to such Affected Lender under Section 2.12(d)(i) or Section
2.13(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it
is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s Commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Commitments, pursuant to an Assignment and Acceptance Agreement,
and upon such purchase by the Replacement Lender, such Replacement Lender shall
be deemed to be a “Lender” for purposes of this Agreement and such Affected
Lender shall cease to be a “Lender” for purposes of this Agreement.
 
21
 

--------------------------------------------------------------------------------

 

3. CONDITIONS; TERM OF AGREEMENT.
 
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).
 
     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
 
          (a) the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and
 
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
 
     3.3 Maturity. This Agreement shall continue in full force and effect for a
term ending on June 30, 2015 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
 
     3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
 
     3.5 Early Termination by Borrower. Borrower has the option, at any time
upon 5 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by repaying to Agent all of the
Obligations in full.
 
     3.6 Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof, shall constitute an Event of Default).
 
22
 

--------------------------------------------------------------------------------

 

4. REPRESENTATIONS AND WARRANTIES.
 
     In order to induce the Lender Group to enter into this Agreement, Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
 
     4.1 Due Organization and Qualification; Subsidiaries.
 
          (a) Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
 
          (b) Set forth on Schedule 4.1(b) is a complete and accurate
description of the authorized capital Stock of Borrower, by class, and, as of
the Closing Date, a description of the number of shares of each such class that
are issued and outstanding. Other than as described on Schedule 4.1(b), there
are no subscriptions, options, warrants, or calls relating to any shares of
Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
 
          (c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Borrower. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.
 
          (d) Except as set forth on Schedule 4.1(c), as of the Closing Date,
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. Except as set forth
on Schedule 4.1(c), as of the Closing Date, neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.
 
     4.2 Due Authorization; No Conflict.
 
          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
 
23
 

--------------------------------------------------------------------------------

 

          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals the failure to obtain (1) could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Change, or (2) would trigger a breach, default, or event of default
thereunder that would be rendered legally ineffective under Section 9-406,
9-407, 9-408, or 9-409 of the Code.
 
     4.3 Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (a)
registrations, consents, approvals, notices, or other actions that (i) have been
obtained and that are still in force and effect, or (ii) the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change, and (b) except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
 
     4.4 Binding Obligations; Perfected Liens.
 
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
          (b) Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title and as to
which Agent has not caused its Lien to be noted on the applicable certificate of
title, and (ii) any Deposit Accounts and Securities Accounts not subject to a
Control Agreement as permitted by Section 6.11, and subject only to the filing
of financing statements, the recordation of the Copyright Security Agreement,
and the recordation of the Mortgages, in each case, in the appropriate filing
offices), and first priority Liens, subject only to Permitted Liens which are
either permitted purchase money Liens or the interests of lessors under Capital
Leases.
 
     4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
 
24
 

--------------------------------------------------------------------------------

 

     4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
 
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).
 
          (b) The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).
 
          (c) Each Loan Party’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).
 
          (d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims that exceed $100,000 in amount, except as
set forth on Schedule 4.6(d).
 
     4.7 Litigation.
 
          (a) There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change.
 
          (b) Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $100,000, that, as of the Closing Date, is pending or,
to the knowledge of Borrower, after due inquiry, threatened against a Loan Party
or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
 
     4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.
 
     4.9 No Material Adverse Change. All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrower to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since January 31, 2011, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Change
with respect to the Loan Parties and their Subsidiaries.
 
25
 

--------------------------------------------------------------------------------

 

     4.10 Fraudulent Transfer.
 
          (a) Each Loan Party is Solvent.
 
          (b) No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
 
     4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.
 
     4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.
 
     4.13 Intellectual Property. Each Loan Party and its Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, and licenses
that are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 4.13 (as updated from time to time) is a true,
correct, and complete listing of all material trademarks, trade names,
copyrights, patents, and licenses as to which Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
Borrower may amend Schedule 4.13 to add additional intellectual property so long
as such amendment occurs by written notice to Agent not less than 30 days after
the date on which the applicable Loan Party or its Subsidiary acquires any such
property after the Closing Date at the time that Borrower provides its
Compliance Certificate pursuant to Section 5.1.
 
     4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
 
     4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
(as updated pursuant to the provisions of the Security Agreement from time to
time) is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.
 
26
 

--------------------------------------------------------------------------------

 

     4.16 Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on June 8, 2011 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrower’s good faith estimate, on the date such Projections are delivered, of
the Loan Parties’ and their Subsidiaries’ future performance for the periods
covered thereby based upon assumptions believed by Borrower to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).
 
     4.17 Material Contracts. Set forth on Schedule 4.17 (as such Schedule may
be updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrower provided its Compliance Certificate
pursuant to Section 5.1; provided, however, that Borrower may amend Schedule
4.17 to add additional Material Contracts so long as such amendment occurs by
written notice to Agent on the date that Borrower provides its Compliance
Certificate. Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms or in accordance with the termination provisions therein) (a) is in full
force and effect and is binding upon and enforceable against the applicable Loan
Party or its Subsidiary and, to Borrower’s knowledge, after due inquiry, each
other Person that is a party thereto in accordance with its terms, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party or its Subsidiary.
 
     4.18 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
     4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
 
     4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
 
27
 

--------------------------------------------------------------------------------

 

     4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.
 
     4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
 
     4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
 
     4.24 Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after due inquiry, no union representation question
existing with respect to the employees of Borrower or its Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
Borrower or its Subsidiaries. None of Borrower or its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of Borrower or its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
legal requirements, except to the extent such violations could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change. All material payments due from Borrower or its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
 
     4.25 [Reserved]
 
     4.26 Required Equity Documents. As of the Closing Date, Borrower has
delivered to Agent true and correct copies of any Required Equity Documents. No
party thereto is in default in the performance or compliance with any provisions
thereof and the Required Equity Documents comply in all material respects with
all applicable laws. The Required Equity Documents are in full force and effect
as of the Closing Date and have not been terminated, rescinded or withdrawn as
of such date. The execution, delivery and performance of the Required Equity
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in full force and effect. To Borrower’s knowledge, none of the
representations or warranties of any other Person in any Required Equity
Document contains any untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading.
 
28
 

--------------------------------------------------------------------------------

 

     4.27 Daegis Inc. Daegis Inc., a Delaware corporation, and a wholly owned
Subsidiary of Borrower, has no assets, no liabilities, and does not conduct
business.
 
     4.28 [Reserved].
 
     4.29 [Reserved].
 
     4.30 Locations of Equipment. The Equipment (other than vehicles or
Equipment out for repair) of the Loan Parties and their Subsidiaries are not
stored with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 4.30 (as such
Schedule may be updated pursuant to Section 5.15).
 
5. AFFIRMATIVE COVENANTS.
 
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:
 
     5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 no later than the times specified therein. In
addition, Borrower agrees that no Subsidiary of a Loan Party will have a fiscal
year different from that of Borrower. In addition, Borrower agrees to maintain a
system of accounting that enables Borrower to produce financial statements in
accordance with GAAP. Each Loan Party shall maintain its billing
systems/practices substantially as in effect as of the Closing Date and shall
only make material modifications thereto with notice to Agent.
 
     5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein.
 
     5.3 Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, at all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and all
rights and franchises, licenses, and permits material to its business; provided,
however, that no Loan Party or any of its Subsidiaries shall be required to
preserve any such right or franchise, license or permit (other than such
Parent’s or Subsidiary’s existence and good standing in its jurisdiction of
organization) if such Person’s board of directors (or similar governing body)
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person and that the loss thereof is not
disadvantageous in any material respect to such Person or to the Lenders.
 
     5.4 Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted, and comply with the material provisions of all material
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest.
 
29
 

--------------------------------------------------------------------------------

 

     5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower and its Subsidiaries
have made such payments or deposits.
 
     5.6 Insurance. At Borrower’s expense, maintain insurance respecting each of
the Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Borrower also shall maintain (with respect to each of the Loan
Parties and their Subsidiaries) business interruption, general liability,
product liability insurance, director’s and officer’s liability insurance,
fiduciary liability insurance, and employment practices liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be with responsible and reputable insurance
companies acceptable to Agent and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to Agent. All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower fails to maintain such insurance, Agent may arrange
for such insurance, but at Borrower’s expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrower
shall give Agent prompt notice of any loss exceeding $250,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
 
     5.7 Inspection. Permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Borrower.
 
     5.8 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
 
30
 

--------------------------------------------------------------------------------

 

     5.9 Environmental.
 
          (a) Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
 
          (b) Comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,
 
          (c) Promptly notify Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and
 
          (d) Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Borrower or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority which, if adversely
resolved, could reasonably be expected to result in a Material Adverse Change.
 
     5.10 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
 
     5.11 Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall (a) within 10 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) cause any such new Subsidiary to provide to Agent a joinder to the
Guaranty and the Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value of at least $250,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided that the Guaranty, the Security Agreement, and such other
security documents shall not be required to be provided to Agent with respect to
any Subsidiary of Borrower that is a CFC if providing such documents would
result in adverse tax consequences, (b) within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement (or an addendum to the Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary reasonably
satisfactory to Agent; provided that only 65% of the total outstanding voting
Stock of any first tier Subsidiary of Borrower that is a CFC (and none of the
Stock of any Subsidiary of such CFC) shall be required to be pledged if pledging
a greater amount would result in adverse tax consequences (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) within 10 days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) provide to Agent
all other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.
 
31
 

--------------------------------------------------------------------------------

 

     5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of Borrower
and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor
of Agent in any Real Property acquired by Borrower or its Subsidiaries after the
Closing Date with a fair market value in excess of $250,000, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents; provided that the foregoing shall not apply to any Subsidiary of
Borrower that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits of Agent and the Lenders of the benefits afforded
thereby. To the maximum extent permitted by applicable law, if Borrower refuses
or fails to execute or deliver any reasonably requested Additional Documents
within a reasonable period of time following the request to do so, Borrower
hereby authorizes Agent to execute any such Additional Documents in the
applicable Loan Party’s or its Subsidiary’s name, as applicable, and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as Agent may reasonably request from time to time to
ensure that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrower and its Subsidiaries and all of the
outstanding capital Stock of Borrower’s Subsidiaries (subject to exceptions and
limitations contained in the Loan Documents with respect to CFCs).
 
     5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Borrower, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the Projections presented for the current fiscal year of
Borrower.
 
     5.14 Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, provide Agent with copies of (a)
each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.
 
     5.15 Location of Equipment. Keep each Loan Parties’ material Equipment
(other than vehicles and Equipment out for repair or in transit) only at the
locations identified on Schedule 4.30 and their chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that Borrower
may amend Schedule 4.30 or Schedule 4.6(b) so long as such amendment occurs by
written notice to Agent not less than 10 days prior to the date on which such
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States, and so long as, at the time of such written notification, Borrower uses
commercially reasonable efforts to provide Agent a Collateral Access Agreement
with respect thereto.
 
     5.16 Assignable Material Contracts. Use commercially reasonable efforts to
ensure that any Material Contract entered into after the Closing Date by
Borrower or one of its Non-CFC Subsidiaries that generates or, by its terms,
will generate revenue, permits the assignment of such agreement (and all rights
of Borrower or such Non-CFC Subsidiary, as applicable, thereunder) to Borrower’s
or such Non-CFC Subsidiary’s lenders or an agent for any lenders (and any
transferees of such lenders or such agent, as applicable).
 
32
 

--------------------------------------------------------------------------------

 

     5.17 Daegis Inc. If the Daegis Merger has not taken place within 5 Business
Days of the Closing Date, Borrower will cause Daegis Inc. to comply with Section
5.11 as if it were a new Subsidiary of Borrower.
 
6. NEGATIVE COVENANTS.
 
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:
 
     6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
 
     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
 
     6.3 Restrictions on Fundamental Changes.
 
          (a) Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties, provided that Borrower must be the surviving entity of any such
merger to which it is a party, (ii) any merger between a Loan Party and
Subsidiaries of such Loan Party that are not Loan Parties so long as such Loan
Party is the surviving entity of any such merger, (iii) any merger between
Subsidiaries of Borrower that are not Loan Parties, (iv) any Permitted
Acquisition,
 
          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of Borrower that is not a Loan Party
(other than any such Subsidiary the Stock of which (or any portion thereof) is
subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Borrower
that is not liquidating or dissolving, or
 
          (c) Suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4.
 
     6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of
Borrower’s or its Subsidiaries’ assets.
 
     6.5 Change Name. Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
its name upon at least 10 days prior written notice to Agent of such change, it
being understood that Borrower’s name change to “Daegis Inc.” within 10 days of
the Closing Date as a result of the Daegis Merger will not require more than 1
Business Day’s prior written notice.
 
33
 

--------------------------------------------------------------------------------

 

     6.6 Nature of Business. Make any change in the nature of its or their
business as described in Schedule 6.6 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent Borrower and its Subsidiaries from
engaging in any business that is reasonably related or ancillary to its or their
business.
 
     6.7 Prepayments and Amendments.
 
          (a) Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
 
               (i) optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Borrower or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, and (B) Permitted Intercompany
Advances, or
 
               (ii) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or
 
          (b) Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
               (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Permitted Indebtedness other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, and (C) Indebtedness permitted under clauses (c), (h), (j) and (k) of
the definition of Permitted Indebtedness,
 
               (ii) any Material Contract except to the extent that such
amendment, modification, or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,
or
 
               (iii) (x) the Blue Line Preferred Stock Documents or (y) the
Governing Documents of any Loan Party or any of its Subsidiaries in either case
if the effect thereof, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the interests of the Lenders.
 
     6.8 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.
 
     6.9 Restricted Junior Payments. Make any Restricted Junior Payment;
provided, however, that, so long as it is permitted by law, and so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,
 
          (a) Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Stock of Borrower held by such Persons,
provided, however, that the aggregate amount of such redemptions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $100,000 in the aggregate,
 
          (b) Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Stock of Borrower held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Stock of Borrower, and
 
          (c) Borrower may make the Permitted Blue Line Payments.
 
34
 

--------------------------------------------------------------------------------

 

     6.10 Accounting Methods. Modify or change (a) its fiscal year (except upon
30 days prior written notice to Agent and only to the extent that (i) no Default
or Event of Default has occurred and is continuing or would arise therefrom,
(ii) such change will not or excuse, reduce, postpone, or delay any mandatory
payment or prepayment that would otherwise be required to be made but for such
change, and (iii) Agent, Required Lenders, and Borrower have agreed upon any and
all amendments or modifications that Agent determines are required to be made to
the Loan Documents, as a result of such changes, including the financial
covenants and related definitions, reporting requirements, and or other terms
and provisions contained in the Loan Documents, or (b) its method of accounting
(other than as may be required to conform to GAAP).
 
     6.11 Investments; Controlled Investments.
 
          (a) Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
 
          (b) Other than (i) an aggregate amount of not more than $25,000 at any
one time, in the case of Borrower and its Subsidiaries (other than those
Subsidiaries that are CFCs), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Borrower’s or its Subsidiaries’ employees,
and (iii) an aggregate amount of not more than $500,000 (calculated at current
exchange rates) at any one time; provided that it shall not be a breach of this
clause (iii) to the extent that the amount in excess of $500,000 exists for 5
days or less after the earlier of (x) the date on which such excess first
becomes known to an officer of Borrower or (y) the last day of the month in
which it occurred), in the case of Subsidiaries of Borrower that are CFCs, make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Borrower or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments. Except as provided in Section
6.11(b)(i), (ii), and (iii), Borrower shall not and shall not permit its
Subsidiaries to establish or maintain any Deposit Account or Securities Account
unless Agent shall have received a Control Agreement in respect of such Deposit
Account or Securities Account.
 
     6.12 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:
 
          (a) transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or its
Subsidiaries in excess of $500,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,
 
          (b) so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Borrower or its applicable Subsidiary,
 
          (c) so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
Borrower and its Subsidiaries in the ordinary course of business and consistent
with industry practice,
 
35
 

--------------------------------------------------------------------------------

 

          (d) the transactions between Borrower and its Subsidiaries, in the
ordinary course of their business, as contemplated by the following agreements:
(i) the Sales and Marketing Services Agreement, dated as of October 1, 2008,
between Borrower and Unify International (US) Corporation with respect to
Germany, (ii) the International Software Marketing and Licensing Agreement for
Unify Corporation, dated as of May 1, 1989, between Borrower and Unify
Corporation France S.A., (iii) the Sales and Marketing Services Agreement, dated
as of October 1, 2008, between Borrower and Unify International (US) Corporation
with respect to the United Kingdom, and (iv) the Sales and Marketing Services
Agreement, dated as of October 1, 2008, between Borrower and Unify International
(US) Corporation with respect to Australia, and]
 
          (e) transactions permitted by Section 6.3 or Section 6.9, or any
Permitted Intercompany Advance.
 
     6.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and permitted purposes (including that no part of the
proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve).
 
     6.14 Limitation on Issuance of Stock. Issue or sell or enter into any
agreement or arrangement for the issuance and sale of any of its Stock, except
for (a) the issuance or sale of common stock or Permitted Preferred Stock by
Borrower, (b) the issuance of director qualifying shares, and (c) the issuance
of stock by a Subsidiary of Borrower to another Loan Party.
 
     6.15 [Reserved]
 
     6.16 [Reserved]
 
     6.17 [Reserved]
 
36
 

--------------------------------------------------------------------------------

 

7. FINANCIAL COVENANTS.
 
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will:
 
          (a) Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:
 

Applicable Amount Applicable Period $8,100,000 For the 12 month period
ending July 31, 2011 $8,200,000 For the 12 month period
ending October 31, 2011 $7,700,000 For the 12 month period
ending January 31, 2012 $8,600,000 For the 12 month period
ending April 30, 2012 $10,000,000 For the 12 month period
ending July 31, 2012 $10,500,000 For the 12 month period
ending October 31, 2012 $11,500,000 For the 12 month period
ending January 31, 2013 $11,500,000 For the 12 month period
ending April 30, 2013 $11,900,000 For the 12 month period
ending July 31, 2013 $12,300,000 For the 12 month period
ending October 31, 2013 $12,800,000 For the 12 month period
ending January 31, 2014 $13,200,000 For the 12 month period
ending April 30, 2014 $13,500,000 For the 12 month period ending
on the last day of each fiscal quarter thereafter


          (b) [Reserved].
 
          (c) [Reserved].
 
          (d) [Reserved].
 
          (e) [Reserved]:
 
8. EVENTS OF DEFAULT.
 
     Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
 
     8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
 
37
 

--------------------------------------------------------------------------------

 

     8.2 If any Loan Party or any of its Subsidiaries:
 
          (a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.6, 5.7 (solely if Borrower
refuses to allow Agent or its representatives or agents to visit Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower’s affairs, finances, and accounts
with officers and employees of Borrower), 5.10, 5.11, 5.13, or 5.17 of this
Agreement, (ii) Sections 6.1 through 6.14 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 6 of the Security Agreement;
 
          (b) fails to perform or observe any covenant or other agreement
contained in Section 5.14, of this Agreement and such failure continues for a
period of 5 days after the earlier of (i) the date on which such failure shall
first become known to any officer of Borrower or (ii) the date on which written
notice thereof is given to Borrower by Agent;
 
          (c) fails to perform or observe any covenant contained in any of
Sections 5.3, 5.4, 5.5, 5.8, and 5.12 of this Agreement and such failure
continues for a period of 10 days after the earlier of (i) the date on which
such failure shall first become known to any officer of Borrower or (ii) the
date on which written notice thereof is given to Borrower by Agent; or
 
          (d) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent;
 
     8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $500,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Material Subsidiaries, or with respect to any
of their respective assets, and either (a) there is a period of 30 consecutive
days at any time after the entry of any such judgment, order, or award during
which (1) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;
 
     8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Material Subsidiaries;
 
     8.5 If an Insolvency Proceeding is commenced against Borrower or any of its
Material Subsidiaries and any of the following events occur: (a) Borrower or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or its Material Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
 
38
 

--------------------------------------------------------------------------------

 

     8.6 If a Loan Party or any of its Subsidiaries is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of the business affairs of Borrower and its Subsidiaries, taken as
a whole;
 
     8.7 If there is (a) a default in one or more agreements to which a Loan
Party or any of its Material Subsidiaries is a party with one or more third
Persons relative to a Loan Party’s or any of its Material Subsidiaries’
Indebtedness involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Material Subsidiary’s
obligations thereunder, provided, however, that the Event of Default under this
Section 8.7 (a) caused by a default with respect to any other Indebtedness shall
be automatically cured upon the cure or waiver of such default without any
action by the parties hereto, or (b) a default in or an involuntary early
termination of one or more Hedge Agreements to which a Loan Party or any of its
Material Subsidiaries is a party;
 
     8.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
 
     8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
 
     8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $150,000, or (c) as the result of
an action or failure to act on the part of Agent; or
 
     8.11 The validity or enforceability of any Loan Document shall at any time
for any reason (other than solely as the result of an action or failure to act
on the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
that is a party to any Loan Document shall deny that such Loan Party or such
Subsidiary has any liability or obligation purported to be created under any
Loan Document.
 
9. RIGHTS AND REMEDIES.
 
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
 
          (a) declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrower shall be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;
 
39
 

--------------------------------------------------------------------------------

 

          (b) declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
 
          (c) exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Borrower.
 
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10. WAIVERS; INDEMNIFICATION.
 
     10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
 
     10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.
 
40
 

--------------------------------------------------------------------------------

 

     10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders, (ii) disputes solely between or
among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not the Lenders) relative to disputes between or among Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any Taxes or any costs attributable to Taxes, which shall be governed
by Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON. IF
AN INDEMNIFIED PERSON DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS OBTAINED A
RECOVERY OF ANY OF THE AMOUNTS THAT BORROWER HAS PAID TO SUCH INDEMNIFIED PERSON
UNDER THIS SECTION, THEN SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE INDEMNIFIED PERSON SHALL PAY OVER SUCH RECOVERY TO
BORROWER NET OF ALL OUT OF POCKET EXPENSES OF SUCH INDEMNIFIED PERSON AND
WITHOUT INTEREST.
 
11. NOTICES.
 
     Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
 

            If to Borrower:             UNIFY CORPORATION       1420 Rocky Ridge
Drive, Suite 380       Roseville, California 95661       Attn: Todd E. Wille    
  Fax No. 916.218.4377       with copies to:   DLA PIPER LLP (US)       2000
University Avenue       East Palo Alto, California 94303       Attn: Craig M.
Tighe, Esq.       Fax No.: 650.687.1202


41
 

--------------------------------------------------------------------------------

 


            If to Agent:             WELLS FARGO CAPITAL FINANCE, LLC       2450
Colorado Avenue, Suite 3000 West       Santa Monica, California 90404      
Attn: Technology Finance Manager       Fax No.: 310.453.7413       with copies
to:   BUCHALTER NEMER       1000 Wilshire Boulevard, 15th Floor       Los
Angeles, California 90017       Attn: Robert J. Davidson, Esq.       Fax No.:
213.630.5692


     Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
 
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.
 
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH OF BORROWER AND EACH MEMBER OF THE LENDER
GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
42
 

--------------------------------------------------------------------------------

 

          (d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
     13.1 Assignments and Participations.
 
          (a) Any Lender may, with the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed, or conditioned,
and so long as no Event of Default exists, with the prior written consent of
Borrower, which consent of Borrower shall not be unreasonably withheld, delayed,
or conditioned (provided that no written consent of Agent or Borrower shall be
required in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender, any Lender may assign and
delegate to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”; provided, however, that no Loan Party
or Affiliate of a Loan Party shall be permitted to become an Assignee) all or
any portion of the Obligations, the Commitments and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender or an Affiliate of any Lender or (y) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Borrower and Agent
an Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500.
 
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
 
43
 

--------------------------------------------------------------------------------

 

          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto, (iii)
such Assignee confirms that it has received a copy of this Agreement, together
with such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement, (v)
such Assignee appoints and authorizes Agent to take such actions and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
 
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.
 
44
 

--------------------------------------------------------------------------------

 

          (f) In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.
 
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
          (h) Agent (as a non-fiduciary agent on behalf of Borrower) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of one or
both of the Term Loans (and the principal amount thereof and stated interest
thereon) held by such Lender (each, a “Registered Loan”). Other than in
connection with an assignment by a Lender of all or any portion of its portion
of each Term Loan to an Affiliate of such Lender or a Related Fund of such
Lender (i) a Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide) and (ii) any assignment or sale of all or part of such Registered Loan
(and the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrower shall treat
the Person in whose name such Registered Loan (and the registered note, if any,
evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Term Loans to an Affiliate of such Lender or a Related Fund of
such Lender, and which assignment is not recorded in the Register, the assigning
Lender, on behalf of Borrower, shall maintain a register comparable to the
Register.
 
          (i) In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrower, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”). A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
 
45
 

--------------------------------------------------------------------------------

 

          (j) Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrower from time to time as Borrower may reasonably request.
 
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to Section
13.1, no consent or approval by Borrower is required in connection with any such
assignment.
 
14. AMENDMENTS; WAIVERS.
 
     14.1 Amendments and Waivers.
 
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:
 
               (i) increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
 
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
 
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),
 
               (iv) amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders,
 
               (v) amend, modify, or eliminate Section 15.11,
 
               (vi) other than as permitted by Section 15.11, release Agent’s
Lien in and to any of the Collateral,
 
               (vii) amend, modify, or eliminate the definition of “Required
Lenders” or “Pro Rata Share”,
 
               (viii) contractually subordinate any of Agent’s Liens,
 
46
 

--------------------------------------------------------------------------------

 

               (ix) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release Borrower or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by Borrower or
any Guarantor of any of its rights or duties under this Agreement or the other
Loan Documents,
 
               (x) amend, modify, or eliminate any of the provisions of Section
2.4(b)(i) or (ii) or Section 2.4(e) or (f),
 
               (xi) amend, modify, or eliminate any of the provisions of Section
13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to be permitted
to become an Assignee, or
 
               (xii) amend, modify, or eliminate the definition of Credit Amount
or any of the defined terms (including the definition of TTM Recurring Revenue)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrower based upon the Credit Amount, but
not otherwise, or the definitions of Maximum Revolver Amount or Term Loan A
Amount or Term Loan B Amount, or change Section 2.1(c).
 
          (b) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrower (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,
 
          (c) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrower, and the Required Lenders,
 
          (d) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders, and
 
          (e) Anything in this Section 14.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.
 
     14.2 Replacement of Certain Lenders.
 
          (a) If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 
47
 

--------------------------------------------------------------------------------

 

          (b) Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Holdout Lender or Tax Lender, as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Holdout Lender or Tax Lender, as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Holdout Lender or Tax Lender, as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance. The replacement of
any Holdout Lender or Tax Lender, as applicable, shall be made in accordance
with the terms of Section 13.1. Until such time as one or more Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender or Tax Lender, as applicable,
hereunder and under the other Loan Documents, the Holdout Lender or Tax Lender,
as applicable, shall remain obligated to make the Holdout Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of such Letters of Credit.
 
     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
15. AGENT; THE LENDER GROUP.
 
     15.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFCF as its agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
 
48
 

--------------------------------------------------------------------------------

 

     15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.
 
     15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
 
49
 

--------------------------------------------------------------------------------

 

     15.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.
 
     15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
 
50
 

--------------------------------------------------------------------------------

 

     15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by Borrower or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable thereof. Whether or not the transactions contemplated hereby
are consummated, each of the Lenders, on a ratable basis, shall indemnify and
defend the Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so) from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
 
     15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire equity interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrower or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFCF
in its individual capacity.
 
     15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
 
51
 

--------------------------------------------------------------------------------

 

     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
 
     15.11 Collateral Matters.
 
          (a) The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which Borrower or its Subsidiaries owned no interest at
the time Agent’s Lien was granted nor at any time thereafter, or (iv)
constituting property leased to Borrower or its Subsidiaries under a lease that
has expired or is terminated in a transaction permitted under this Agreement.
The Loan Parties and the Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, based upon the instruction of the Required Lenders, to (a)
consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under Section
363 of the Bankruptcy Code, (b) credit bid or purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by Agent (whether by judicial action or otherwise) in accordance with applicable
law. In connection with any such credit bid or purchase, the Obligations owed to
the Lenders and the Bank Product Providers shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or (z)
otherwise, the Required Lenders (without requiring the authorization of the Bank
Product Providers). Upon request by Agent or Borrower at any time, the Lenders
will (and if so requested, the Bank Product Providers will) confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.
 
52
 

--------------------------------------------------------------------------------

 

          (b) Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by Borrower or its Subsidiaries or is cared for, protected, or insured or has
been encumbered, or that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
 
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
 
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or its Non-CFC
Subsidiaries or any deposit accounts of Borrower or its Non-CFC Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
 
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
53
 

--------------------------------------------------------------------------------

 

     15.13 Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
 
     15.14 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
 
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
     15.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
 
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower or its Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
 
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and its Subsidiaries and will rely significantly upon Borrower’s and its
Subsidiaries’ books and records, as well as on representations of Borrower’s
personnel,
 
          (d) agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
 
54
 

--------------------------------------------------------------------------------

 

          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
 
     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
 
16. WITHHOLDING TAXES.
 
          (a) All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.
 
55
 

--------------------------------------------------------------------------------

 

          (b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
 
               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrower within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
 
               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
 
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;
 
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
 
               (v) a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax.
 
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
          (d) If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
56
 

--------------------------------------------------------------------------------

 

          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrower agrees that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
 
          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent (or,
in the case of a Participant, to the Lender granting the participation), then
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
 
          (g) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
          (h) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16, so long as no Default or Event of Default has occurred and
is continuing, it shall pay over such refund to Borrower (but only to the extent
of payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.
 
57
 

--------------------------------------------------------------------------------

 

17. GENERAL PROVISIONS.
 
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
 
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
 
58
 

--------------------------------------------------------------------------------

 

     17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
 
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
 
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the advice of counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
 
     17.9 Confidentiality.
 
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof so as to allow Borrower the opportunity to obtain a protective
order or similar court protection, to the extent that it is practicable to do so
and to the extent that the disclosing party is permitted to provide such prior
written notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof so as to allow Borrower the opportunity to obtain a
protective order or similar court protection, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
 
59
 

--------------------------------------------------------------------------------

 

          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide customary information concerning the terms and conditions of
this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of Borrower
and the Loan Parties and the Total Commitments provided hereunder in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of Agent.
 
     17.10 Lender Group Expenses. Borrower agrees to pay the Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent. Borrower agrees that its obligations contained
in this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations. Notwithstanding any other provision in the Loan Documents,
Borrower’s obligation to pay the Lender Group Expenses incurred by WFCF on or
before the earlier of (i) the Closing Date or (ii) July 6, 2011 is limited by
the Costs and Expenses Cap (as defined in, and subject to the terms of, the
Proposal Letter dated June 1, 2011 from WFCF to Borrower).
 
     17.11 Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
 
60
 

--------------------------------------------------------------------------------

 

     17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct (a)
Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrower.
 
     17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 
[Signature pages to follow.]
 
61
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.
 

  UNIFY CORPORATION,   a Delaware corporation               By:     Name:    
Title:                 WELLS FARGO CAPITAL FINANCE, LLC,   a Delaware limited
liability company, as Agent and   as a Lender               By:     Name:    
Title:  

 
 
 
 
 
 
 
 
 
 
 
 
Credit Agreement
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A-1
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is
entered into as of _____________ between _____________ (“Assignor”) and
_____________ (“Assignee”). Reference is made to the Agreement described in
Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.
 
     In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
 
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Term Loans and the Advances assigned
hereunder, as reflected on Assignor’s books and records.
 
     The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.
 
     Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
 

--------------------------------------------------------------------------------

 

     As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
 
     Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
 
     This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
 
     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement and Annex I hereto to be executed by their respective officers, as of
the first date written above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


[NAME OF ASSIGNOR]   as Assignor    By                  Name:           Title:  
  [NAME OF ASSIGNEE]   as Assignee   By             Name:            Title:


ACCEPTED THIS ____ DAY OF
_______________

 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company
as Agent
 

By            Name:   Title:


[IF REQUIRED UNDER SECTION 13.1(A) OF THE CREDIT AGREEMENT]:
 
[UNIFY CORPORATION,
 
a Delaware corporation
as Borrower
 

By            Name:   Title:]


--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE
 
ANNEX I
 
1. Borrower: UNIFY CORPORATION, a Delaware corporation
 
Name and Date of Credit Agreement:
 
Credit Agreement, dated as of _______, 2011, by and among Borrower, the lenders
from time to time a party thereto (the “Lenders”), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders
 
Date of Assignment Agreement:
 

Amounts:                     a. Assigned Amount of Revolver Commitment $        
          b. Assigned Amount of Advances $                   c. Assigned Amount
of Term Loans $               Settlement Date:                    Purchase Price
  $                 Notice and Payment Instructions, etc.      


Assignee:    Assignor:                  


--------------------------------------------------------------------------------

 


Agreed and Accepted:         [ASSIGNOR]       [ASSIGNEE]                 By:    
By:     Title:     Title:  

 

               


Accepted:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent
 

By       Name:      Name: Title: Title:


--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF COMPLIANCE CERTIFICATE
 
[on Borrower’s letterhead]
 

To:       Wells Fargo Capital Finance, LLC     2450 Colorado Avenue, Suite 3000
West     Santa Monica, CA 90404     Attn: Technology Finance Division Manager  
                   Re:          Compliance Certificate dated
____________________

 
Ladies and Gentlemen:
 
     Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of ______, 2011, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (“Agent”), and UNIFY CORPORATION, a Delaware corporation (the
“Borrower”). Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
 
     Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer
of Borrower hereby certifies that:
 
     The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.
 
     Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
 
     Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.
 
     The representations and warranties of Borrower and its Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (except to the extent they
relate to a specified date), except as set forth on Schedule 3 attached hereto.
 
     Borrower and its Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 4 hereof.
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this _____ day of _______________, ________.
 

UNIFY CORPORATION, a Delaware corporation     By:     Name:       Title:    


--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Financial Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Default or Event of Default
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Representations and Warranties
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
Financial Covenants
 
     1. Minimum TTM EBITDA.
 
     Borrower’s and its Subsidiaries’ TTM EBITDA, measured on a quarter-end
basis, for the quarter period ending _________, ________ is $______________,
which amount [is/is not] greater than or equal to the amount set forth in
Section 7(a) of the Credit Agreement for the corresponding period.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT L-1
 
FORM OF LIBOR NOTICE
 
 
Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
 
Ladies and Gentlemen:
 
     Reference hereby is made to that certain Credit Agreement, dated as of June
__, 2011 (the “Credit Agreement”), among Unify Corporation, a Delaware
corporation (“Borrower”), the lenders signatory thereto (the “Lenders”), and
Wells Fargo Capital Finance, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (“Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.
 
     This LIBOR Notice represents Borrower’s request to elect the LIBOR Option
with respect to outstanding Advances [or the Term Loan] in the amount of
$________ (the “LIBOR Rate Advance”)[, and is a written confirmation of the
telephonic notice of such election given to Agent].
 
     The LIBOR Rate Advance will have an Interest Period of [1, 2, or 3]
month(s) commencing on _______________.
 
     This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
 
     Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document or any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above, is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and (iii)
no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.
 

--------------------------------------------------------------------------------

 


Dated:         UNIFY CORPORATION, a Delaware corporation, as Borrower        
By:     Name:       Title:    

Acknowledged by:
 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent
 

By:     Name:       Title:    

 

--------------------------------------------------------------------------------

 
 

Schedule A-1
 
Agent’s Account
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 

Schedule A-2
 
Authorized Persons
 
Todd Wille
Steven Bonham
Michael Hammons
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule C-1
 
Commitments
 

Lender Revolver Term Loan A Term Loan B Total Commitment   Commitment Commitment
Commitment   Wells Fargo
Capital Finance,
LLC $8,000,000 $12,000,000 $4,000,000 $24,000,000           All Lenders
$8,000,000 $12,000,000 $4,000,000 $24,000,000

 

--------------------------------------------------------------------------------

 

Schedule D-1
 
Designated Account
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 

Schedule P-1
 
Permitted Investments
 
     Reference is made to Schedule 4.15 hereof.
 
     Certificate of Deposit in the amount of $74,724.35, with a maturity date of
12/12/2012, with Bank of America.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule P-2
 
Permitted Liens
 

Lender Description CIT Technology Fin Serv. Inc. Lien on furniture (office
cubicles) at the Roseville, CA facility. OneSource Financial Corp. Lien on
computer equipment. Bank of the West Lien on computer equipment.


     Borrower has executed a Master Lease Agreement, dated as of March 21, 2011,
with EMC Corporation for servers, pursuant to which EMC will have a lien on such
servers. Borrower has not yet accepted delivery of the services, and Borrower
expects the lease to become effective on or about the Closing Date.
 
     Certain of Borrower’s source code is subject to escrow agreements with Iron
Mountain, Escrow Tech and NCC Group.
 

--------------------------------------------------------------------------------

 

Schedule R-1
 
Real Property Collateral
 
     None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 1.1
 
As used in the Agreement, the following terms shall have the following
definitions:
 
     “Account” means an account (as that term is defined in the Code).
 
     “Account Debtor” means any Person who is obligated on an Account, chattel
paper, or a general intangible.
 
     “Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
     “Acquired Indebtedness” means Indebtedness of a Person whose assets or
Stock is acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, however, that such Indebtedness (a) is either Purchase
Money Indebtedness or a Capital Lease with respect to Equipment or mortgage
financing with respect to Real Property, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.
 
     “Acquisition” means (a) the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of (or any division
or business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
 
     “Additional Documents” has the meaning specified therefor in Section 5.12
of the Agreement.
 
     “Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
     “Affected Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
     “Affiliate” means, as applied to any Person, any other Person who controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.12 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.
 
     “Agent” has the meaning specified therefor in the preamble to the
Agreement.
 
     “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
 
     “Agent’s Account” means the Deposit Account of Agent identified on Schedule
A-1.
 
     “Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to
Agent under the Loan Documents.
 
 

--------------------------------------------------------------------------------

 

     “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.
 
     “Application Event” means the occurrence of (a) a failure by Borrower to
repay all of the Obligations in full on the Maturity Date, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of
the Agreement.
 
     “Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
     “Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
 
     “Authorized Person” means any one of the individuals identified on Schedule
A-2, as such schedule is updated from time to time by written notice from
Borrower to Agent.
 
     “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Advances under Section 2.1 of the Agreement
(after giving effect to all then outstanding Obligations (other than Bank
Product Obligations)).
 
     “Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.
 
     “Bank Product Agreements” means those agreements entered into from time to
time by Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
 
     “Bank Product Collateralization” means providing cash collateral (pursuant
to documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 
     “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Borrower
or its Subsidiaries.
 
     “Bank Product Provider” means Wells Fargo or any of its Affiliates
(including WFCF).
 
     “Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
 
     “Bank Product Reserve Amount” means, as of any date of determination, the
Dollar amount of reserves that Agent has determined it is necessary or
appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of their credit exposure to Borrower and its Subsidiaries in
respect of Bank Product Obligations) in respect of Bank Products then provided
or outstanding.
 

--------------------------------------------------------------------------------

 

     “Bankruptcy Code” means title 11 of the United States Code, as in effect
from time to time.
 
     “Base Rate” means the greatest of (a) 3.00 percent per annum with respect
to Term Loan B and 2.00 percent per annum with respect to all other Obligations,
(b) the Federal Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be
calculated based upon an Interest Period of 3 months and shall be determined on
a daily basis), plus 1 percentage point, and (d) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.
 
     “Base Rate Loan” means each portion of the Advances or the Term Loans that
bears interest at a rate determined by reference to the Base Rate.
 
     “Base Rate Margin” means, as of any date of determination (with respect to
any portion of the outstanding Advances or the Term Loans on such date that is a
Base Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Total Leverage Ratio calculation delivered to
Agent pursuant to Section 5.1 of the Agreement (the “Total Leverage Ratio
Calculation”); provided, however, that for the period from the Closing Date
through the date Agent receives the Total Leverage Ratio Calculation in respect
of the testing period ending October 31, 2011, the Base Rate Margin shall be at
the margin in the row styled “Level I”:
 

Level Total Leverage Ratio
Calculation Base Rate Margin for Base
Rate Loans under Term
Loan B Base Rate Margin for all
other Base Rate Loans I If the Total Leverage Ratio is
less than 2.0:1.0 8.00 percentage points 3.50 percentage points II If the Total
Leverage Ratio is
greater than or equal to 2.0:1.0 9.00 percentage points 4.00 percentage points


     Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Total Leverage Ratio Calculation, which will be
calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Total Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the Base Rate Margin shall be set
at the margin in the row styled “Level II” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Base Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Total Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Base Rate Margin for any period (a “Base
Rate Period”) than the Base Rate Margin actually applied for such Base Rate
Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such Base Rate Period, (ii) the Base Rate Margin shall be
determined as if the correct Base Rate Margin (as set forth in the table above)
were applicable for such Base Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest as a
result of such increased Base Rate Margin for such Base Rate Period, which
payment shall be promptly applied by Agent to the affected Obligations.
 

--------------------------------------------------------------------------------

 

     “Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35)
of ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
     “Blue Line” means Blue Line Partners, LLC.
 
     “Blue Line Preferred Stock” means the Series G Preferred Stock of Borrower
issued to Blue Line and certain other initial purchasers pursuant to the Blue
Line Preferred Stock Documents, on or before the Closing Date, on terms and
conditions (including conversion, redemption, and dividends) satisfactory to
Agent in its sole discretion.
 
     “Blue Line Preferred Stock Documents” means (i) the Securities Purchase
Agreement, dated as of June 29, 2011, among Borrower, Blue Line and certain
other investors party thereto, (ii) the Registration Rights Agreement, dated as
of June 30, 2011, between Borrower and Blue Line; and (iii) Borrower’s
Certificate of Designations, Preferences and Rights of Series G Preferred Stock.
 
     “Board of Directors” means the board of directors (or comparable managers)
of Borrower or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).
 
     “Borrower” has the meaning specified therefor in the preamble to the
Agreement.
 
     “Borrowing” means a borrowing consisting of Advances made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.
 
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
 
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period.
 
     “Capitalized Lease Obligation” means that portion of the obligations under
a Capital Lease that is required to be capitalized in accordance with GAAP.
 
     “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
 

--------------------------------------------------------------------------------

 

     “Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
     “Cash Purchase Price” means, with respect to any Acquisition, the portion
of the Purchase Price of such Acquisition that does not consist of the Stock
(other than Prohibited Preferred Stock) of Borrower.
 
     “CFC” means a controlled foreign corporation (as that term is defined in
the IRC).
 
     “Change of Control” means that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 40%, or more, of the Stock of Borrower
having the right to vote for the election of members of the Board of Directors,
(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, or (c) Borrower fails to own and control, directly or
indirectly, 100% of the Stock of each other Loan Party.
 
     “Closing Date” means the date of the making of the initial Advance (or
other extension of credit) under the Agreement or the date on which Agent sends
Borrower a written notice that each of the conditions precedent set forth on
Schedule 3.1 either have been satisfied or have been waived.
 
     “Code” means the California Uniform Commercial Code, as in effect from time
to time.
 
     “Collateral” means all assets and interests in assets and proceeds thereof
now owned or hereafter acquired by Borrower or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Agent or the Lenders under any of
the Loan Documents.
 
     “Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Non-CFC Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
 
     “Collections” means all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
 
     “Commitment” means, with respect to each Lender, its Revolver Commitment,
its Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 

--------------------------------------------------------------------------------

 

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
 
     “Confidential Information” has the meaning specified therefor in Section
17.9(a) of the Agreement.
 
     “Continuing Director” means (a) any member of the Board of Directors who
was a director (or comparable manager) of Borrower on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors after the Closing
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
and whose initial assumption of office resulted from such contest or the
settlement thereof.
 
     “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower or one of
its Non-CFC Subsidiaries, Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).
 
     “Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.
 
     “Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
 
     “Credit Amount” means the result of (a) the Credit Amount Multiplier, times
(b) TTM Recurring Revenue calculated as of the last month for which financial
statements have most recently been delivered pursuant to Section 5.1 of the
Agreement minus the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
     “Credit Amount Certificate” means a certificate in the form of Exhibit C-2.
 
     “Credit Amount Excess” has the meaning specified therefor in Section
2.4(e)(i) of the Agreement.
 
     “Credit Amount Multiplier” means:
 
     (a) for any date of determination through and including July 31, 2011, the
result of (i) 1.60 times (ii) Recurring Revenues, calculated on a trailing
twelve (12) month basis as of the last month for which financial statements have
most recently been delivered pursuant to Section 5.1 of the Agreement,
 
     (b) for any date of determination beginning on August 1, 2011 through and
including October 31, 2011, the result of (i) 1.55 times (ii) Recurring
Revenues, calculated on a trailing twelve (12) month basis as of the last month
for which financial statements have most recently been delivered pursuant to
Section 5.1 of the Agreement,
 
     (c) for any date of determination beginning on November 1, 2011 through and
including April 30, 2012, the result of (i) 1.50 times (ii) Recurring Revenues,
calculated on a trailing twelve (12) month basis as of the last month for which
financial statements have most recently been delivered pursuant to Section 5.1
of the Agreement,
 
     (d) for any date of determination beginning on May 1, 2012 through and
including April 30, 2013, the result of (i) 1.45 times (ii) Recurring Revenues,
calculated on a trailing twelve (12) month basis as of the last month for which
financial statements have most recently been delivered pursuant to Section 5.1
of the Agreement,
 

--------------------------------------------------------------------------------

 

     (e) for any date of determination beginning on May 1, 2013 through and
including January 31, 2014, the result of (i) 1.40 times (ii) Recurring
Revenues, calculated on a trailing twelve (12) month basis as of the last month
for which financial statements have most recently been delivered pursuant to
Section 5.1 of the Agreement, and
 
     (f) at all times on or after February 1, 2014, the result of (i) 1.35 times
(ii) Recurring Revenues, calculated on a trailing twelve (12) month basis as of
the last month for which financial statements have most recently been delivered
pursuant to Section 5.1 of the Agreement.
 
     “Current Assets” means, as at any date of determination, the total assets
of Borrower and its Subsidiaries (other than cash and Cash Equivalents) which
may properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.
 
     “Current Liabilities” means, as at any date of determination, the total
liabilities of and its Subsidiaries which may properly be classified as current
liabilities (other than the current portion of the Term Loans, the Swing Loans
and the Advances) on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.
 
     “Daegis Merger” means the merger of Daegis Inc., a Delaware corporation
into Borrower with Borrower the surviving entity.
 
     “Daily Balance” means, as of any date of determination and with respect to
any Obligation, the amount of such Obligation owed at the end of such day.
 
     “Default” means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.
 
     “Defaulting Lender” means any Lender that (a) has failed to fund any
amounts required to be funded by it under the Agreement on the date that it is
required to do so under the Agreement (including the failure to make available
to Agent amounts required pursuant to a Settlement or to make a required payment
in connection with a Letter of Credit Disbursement), (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement, (e)
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a company
that has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
or appointed for it, or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or has a company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.
 
     “Defaulting Lender Rate” means (a) for the first 3 days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
 
 

--------------------------------------------------------------------------------

 

     “Deposit Account” means any deposit account (as that term is defined in the
Code).
 
     “Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.
 
     “Designated Account Bank” has the meaning specified therefor in Schedule
D-1.
 
     “Dollars” or “$” means United States dollars.
 
     “Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under
an agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target.
 
     “EBITDA” means, with respect to any fiscal period:
 
          (a) Borrower’s consolidated net earnings (or loss),
 
          minus
 
          (b) without duplication, the sum of the following amounts of Borrower
for such period to the extent included in determining consolidated net earnings
(or loss) for such period:
 
               (i) any extraordinary, unusual, or non-recurring gains,
 
               (ii) interest income,
 
               (iii) any software development costs to the extent capitalized
during such period,
 
               (iv) exchange, translation or performance gains relating to any
hedging transactions or foreign currency fluctuations, and
 
               (v) income arising by reason of the application of FAS 141R,
 
          plus
 
          (c) Without duplication, the sum of the following amounts of Borrower
for such period to the extent included in determining consolidated net earnings
(or loss) for such period,
 
               (i) Any extraordinary, unusual, or non-recurring non-cash losses,
 
               (ii) Interest Expense,
 
               (iii) tax expense based on income, profits or capital, including
federal, foreign, state, franchise and similar taxes (and for the avoidance of
doubt, specifically excluding any sales taxes or any other taxes held in trust
for a Governmental Authority),
 
               (iv) depreciation and amortization for such period,
 
               (v) with respect to any Permitted Acquisition after the Closing
Date, costs, fees, charges, or expenses consisting of out-of-pocket expenses
owed by Borrower or any of its Subsidiaries to any Person for services performed
by such Person in connection with such Permitted Acquisition incurred no more
than 45 days before or 60 days after the consummation of such Permitted
Acquisition that the amounts necessary to pay all of such expenses, fees, costs
and charges are actually funded on the Closing Date as reflected on the sources
and uses delivered to Agent prior to the Closing Date that was accepted by
Agent,
 

--------------------------------------------------------------------------------

 

               (vi) with respect to any Permitted Acquisitions after the Closing
Date: (1) purchase accounting adjustments, including, without limitation, a
dollar for dollar adjustment for that portion of revenue that would have been
recorded in the relevant period had the balance of deferred revenue (unearned
income) recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and (2)
non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,
 
               (vii) fees, costs, charges and expenses, in respect of Earn-Outs
incurred in connection with any Permitted Acquisition to the extent permitted to
be incurred under the Agreement that are required by the application of FAS 141R
to be and are expensed by Borrower and its Subsidiaries,
 
               (viii) non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of stock, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such stock, stock
option, stock appreciation rights, or similar arrangements) minus the amount of
any such expenses or charges when paid in cash to the extent not deducted in the
computation of net earnings (or loss),
 
               (ix) one time non-cash restructuring charges,
 
               (x) non-cash exchange, translation, or performance losses
relating to any hedging transactions or foreign currency fluctuations, and
 
               (xi) prepayment fees paid to Agent or Lenders in connection with
mandatory prepayments hereunder;
 
               (xii) up to $400,000 in any of the first 2 years following the
Closing Date resulting from Permitted Blue Line Payments that are treated as
interest payments on Borrower’s financial statements;
 
               (xiii) non-cash charges resulting from the write off of
unamortized loan fees and discounts paid in connection with Borrower’s warrants
or resulting from the change in fair value of Borrower’s liabilities in
connection with its common stock warrants;
 
               (xiv) non-cash losses on sales of fixed assets or write-downs of
fixed or intangible assets,
 
in each case, determined on a consolidated basis in accordance with GAAP.
 
          For the purposes of calculating EBITDA for any period of 4 consecutive
fiscal quarters (each, a “Reference Period”), (a) if at any time during such
Reference Period (and after the Closing Date), Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrower and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) EBITDA for the fiscal quarter ended October 31, 2010, shall be
deemed to be $2,460,000, (c) EBITDA for the fiscal quarter ended January 31,
2011, shall be deemed to be $2,429,000, and (d) EBITDA for the fiscal quarter
ended April 30, 2011, shall be deemed to be $1,800,000.
 

--------------------------------------------------------------------------------

 

     “Eligible Transferee” means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having total assets in excess of
$250,000,000 (b) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
or a political subdivision of any such country and which has total assets in
excess of $250,000,000, provided that such bank is acting through a branch or
agency located in the United States, (c) a finance company, insurance company,
or other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrower (such approval by Borrower not to be
unreasonably withheld, conditioned or delayed), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.
 
     “Environmental Action” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party involving violations of
Environmental Laws or releases of Hazardous Materials (a) from any assets,
properties, or businesses of Borrower, any Subsidiary of Borrower, or any of
their predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
Borrower, any Subsidiary of Borrower, or any of their predecessors in interest.
 
     “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
 
     “Environmental Liabilities” means all liabilities, monetary obligations,
losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.
 
     “Environmental Lien” means any Lien in favor of any Governmental Authority
for Environmental Liabilities.
 
     “Equipment” means equipment (as that term is defined in the Code).
 
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
 
     “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
 

--------------------------------------------------------------------------------

 

     “Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
 
     “Excess Availability” means, as of any date of determination, the amount
equal to Availability minus the aggregate amount, if any, of all trade payables
of Borrower and its Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Borrower and its Subsidiaries in
excess of historical practices with respect thereto, in each case as determined
by Agent in its Permitted Discretion.
 
     “Excess Cash Flow” means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP:
 
          (a) TTM EBITDA,
 
          plus
 
          (b) The sum of
 
               (i) foreign, United States, state, or local tax refunds,
 
               (ii) interest income
 
               (iii) post-closing Purchase Price adjustments received in cash
during such period in connection with a Permitted Acquisition, and
 
               (iv) the amount of any decrease in Net Working Capital for such
period,
 
          minus
 
          (c) the sum of
 
               (i) the cash portion of Interest Expense and loan servicing fees
paid during such fiscal period,
 
               (ii) the cash portion of taxes (on account of income, profits or
capital) paid during such period,
 
               (iii) all scheduled and voluntary principal payments permitted
under this Agreement during such period,
 
               (iv) the cash portion of Capital Expenditures (net of (y) any
proceeds reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period,
 
               (v) cash payments made in respect of Permitted Acquisitions (in
each case, to the extent such payments are not made with the proceeds of
Indebtedness (other than Advances),
 
               (vi) the distributed earnings of Parent or its Subsidiaries to
the extent that the declaration or payment of dividends or similar distributions
by Parent or such Subsidiary is permitted hereunder,
 
 

--------------------------------------------------------------------------------

 

               (vii) the amount of any increase in Net Working Capital for such
period,
 
               (viii) up to $400,000 in any of the first 2 years following the
Closing Date resulting from Permitted Blue Line Payments that are treated as
dividend payments on Borrower’s financial statements, and
 
               (ix) any non-cash purchase accounting adjustments with respect to
Permitted Acquisition added to Parent’s net income (or loss) pursuant to clause
(c)(vi)(2) of the definition of EBITDA.
 
          For the fiscal year ending April 30, 2012, Excess Cash Flow (including
for purposes of this sentence, TTM EBITDA and each of the above addbacks and
deletions) will be determined with respect to the period from the Closing Date
through April 30, 2012.
 
     “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.
 
     “Existing Credit Facility” means that certain Loan and Security Agreement,
dated as of June 29, 2010, among Hercules, Borrower and certain of Borrower’s
Subsidiaries.
 
     “Extraordinary Receipts” means any payments received by Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of (a)
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action to the extent that they exceed
$100,000, (b) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of
Borrower or any of its Subsidiaries, or (ii) received by Borrower or any of its
Subsidiaries as reimbursement for any payment previously made to such Person) to
the extent that they exceed $100,000, and (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement to the extent that it exceeds $100,000.
 
     “Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance reasonably
satisfactory to Agent.
 
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
     “Foreign Lender” means any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).
 
     “Funded Indebtedness” means, as of any date of determination, all
Indebtedness for borrowed money or letters of credit of Borrower, determined on
a consolidated basis in accordance with GAAP, that by its terms matures more
than one year after the date of calculation, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
Borrower or its Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, with respect to
Borrower and its Subsidiaries, the Revolver Usage, the Term Loans, and the
amount of their Capitalized Lease Obligations.
 
     “Funding Date” means the date on which a Borrowing occurs.
 

--------------------------------------------------------------------------------

 

     “Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii)
of the Agreement.
 
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied; provided, however, that
all calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
 
     “Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
     “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
 
     “Guarantors” means (a) each Subsidiary of Borrower (other than any
Subsidiary that is not required to become a Guarantor pursuant to Section 5.11),
and (b) each other Person that becomes a guarantor after the Closing Date
pursuant to Section 5.11 of the Agreement, and “Guarantor” means any one of
them.
 
     “Guaranty” means that certain general continuing guaranty, dated as of even
date with the Agreement, executed and delivered by each extant Guarantor in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance reasonably satisfactory to Agent.
 
     “Hazardous Materials” means (a) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
     “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
 
     “Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
 
     “Hedge Provider” means Wells Fargo or any of its Affiliates.
 
     “Holdout Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
 
     “Indebtedness” as to any Person means (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.
 

--------------------------------------------------------------------------------

 

     “Indemnified Liabilities” has the meaning specified therefor in Section
10.3 of the Agreement.
 
     “Indemnified Person” has the meaning specified therefor in Section 10.3 of
the Agreement.
 
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
 
     “Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.
 
     “Interest Expense” means, for any period, the aggregate of the interest
expense of Borrower for such period, determined on a consolidated basis in
accordance with GAAP.
 
     “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and (d)
Borrower may not elect an Interest Period which will end after the Maturity
Date.
 
     “Inventory” means inventory (as that term is defined in the Code).
 
     “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers, employees, and consultants of such Person made
in the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business), or acquisitions of Indebtedness, Stock, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
 
     “IRC” means the Internal Revenue Code of 1986, as in effect from time to
time.
 

--------------------------------------------------------------------------------

 

     “Issuing Lender” means WFCF or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.
 
     “Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of Section
13.1 of the Agreement and “Lenders” means each of the Lenders or any one or more
of them.
 
     “Lender Group” means each of the Lenders (including the Issuing Lender and
the Swing Lender) and Agent, or any one or more of them.
 
     “Lender Group Expenses” means all (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) Agent’s customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party, (e)
reasonable out-of-pocket costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter, (g)
reasonable out-of-pocket costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
rating the Term Loans), or amending the Loan Documents, (i) Agent’s and each
Lender’s reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral, and (j) usage charges,
charges, fees, costs and expenses for amendments, renewals, extensions,
transfers, or drawings from time to time imposed by the Underlying Issuer or
incurred by the Issuing Lender in respect of Letters of Credit and out-of-pocket
charges, fees, costs and expenses paid or incurred by the Underlying Issuer or
Issuing Lender in connection with the issuance, amendment, renewal, extension,
or transfer of, or drawing under, any Letter of Credit or any demand for payment
thereunder.
 
     “Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
 

--------------------------------------------------------------------------------

 

     “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
 
     “Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.
 
     “Letter of Credit Collateralization” means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 105% of the then existing
Letter of Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
 
     “Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
 
     “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
 
     “LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i)
of the Agreement.
 
     “LIBOR Notice” means a written notice in the form of Exhibit L-1.
 
     “LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
     “LIBOR Rate” means the greatest of (a) 2.00 percent per annum with respect
to Term Loan B and 1.25 percent per annum with respect to all other Obligations,
(b) the rate per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error, and (c) the
rate per annum rate appearing on the Service Page BBAM1/(Official BBA USD Dollar
Libor Fixings) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service) 2 Business Days prior to the
commencement of the requested Interest Period, for a term of 90 days.
 
     “LIBOR Rate Loan” means each portion of an Advance or the Term Loans that
bears interest at a rate determined by reference to the LIBOR Rate.
 

--------------------------------------------------------------------------------

 

     “LIBOR Rate Margin” means, as of any date of determination (with respect to
any portion of the outstanding Advances or the Term Loans on such date that is a
LIBOR Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Total Leverage Ratio calculation delivered to
Agent pursuant to Section 5.1 of the Agreement (the “Total Leverage Ratio
Calculation”); provided, however, that for the period from the Closing Date
through the date Agent receives the Total Leverage Ratio Calculation in respect
of the testing period ending October 31, 2011, the LIBOR Rate Margin shall be at
the margin in the row styled “Level I”:
 

Level Total Leverage Ratio
Calculation LIBOR Rate Margin for
LIBOR Rate Loans under
Term Loan B LIBOR Rate Margin for
all other LIBOR Rate
Loans I If the Total Leverage Ratio is
less than 2.0:1.0 9.00 percentage points 4.50 percentage points II If the Total
Leverage Ratio is
greater than or equal to 2.0:1.0 10.00 percentage points 5.00 percentage points


     Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall
be based upon the most recent Total Leverage Ratio Calculation, which will be
calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Total Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the LIBOR Rate Margin shall be set
at the margin in the row styled “Level II” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the LIBOR Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Total Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher LIBOR Rate Margin for any period (a
“LIBOR Rate Period”) than the LIBOR Rate Margin actually applied for such LIBOR
Rate Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such LIBOR Rate Period, (ii) the LIBOR Rate Margin shall be
determined as if the correct LIBOR Rate Margin (as set forth in the table above)
were applicable for such LIBOR Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest and
Letter of Credit fees as a result of such increased LIBOR Rate Margin for such
LIBOR Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.
 
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
     “Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
 
     “Loan Documents” means the Agreement, the Controlled Account Agreements,
the Control Agreements, the Copyright Security Agreement, any Credit Amount
Certificate, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, any letter of credit application or letter of credit
agreement entered into by Borrower in connection with the Agreement, and any
other instrument or agreement entered into, now or in the future, by Borrower or
any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.
 

--------------------------------------------------------------------------------

 

     “Loan Party” means Borrower or any Guarantor.
 
     “Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
     “Material Adverse Change” means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrower and its Subsidiaries, taken as a
whole, (b) a material impairment of Borrower’s and its Subsidiaries ability to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of Borrower or its Subsidiaries.
 
     “Material Contract” means, with respect to any Person, any contract or
agreement, the loss of which could reasonably be expected to result in a
Material Adverse Change.
 
     “Material Subsidiary” means, as of any date of determination, any
Subsidiary of Borrower that as of such date (a) owns at least 2.5% of the
consolidated assets of Borrower and its Subsidiaries, (b) generates at least
2.5% of the consolidated revenues of Borrower and its Subsidiaries, or (c) is
the owner of equity interests in any Material Subsidiary; provided, if the total
amount of all Subsidiaries of Borrower that are not otherwise Material
Subsidiaries pursuant to (a), (b), or (c) above, in the aggregate, on such date
either (x) own at least 7.5% of the consolidated assets of Borrower and its
Subsidiaries, or (y) generate 7.5% of the consolidated revenues of Borrower and
its Subsidiaries, then such Subsidiaries shall be each deemed a Material
Subsidiary to the extent the foregoing proviso is true.
 
     “Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
 
     “Maximum Revolver Amount” means $8,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
 
     “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 
     “Mortgage Policy” has the meaning specified therefor in Schedule 3.1(v).
 
     “Mortgages” means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by Borrower or
its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.
 
     “Net Cash Proceeds” means:
 
          (a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction, and (iv) the amount of any reserves
established by Borrower or such Subsidiary, as applicable, in connection with
such sale or disposition to fund contingent liabilities reasonably estimated to
be payable during the year that such transaction occurred or the next succeeding
year and that are directly attributable to such transaction (as determined in
good faith by Borrower or such Subsidiary), provided that the amount of any such
reserve, at the time that such reserve is no longer required and to the extent
that such amount is not actually applied to the liability for which it was
reserved, shall be deemed to be part of Net Cash Proceeds of such disposition
and remitted to Agent for application to the Obligations in accordance with the
terms of Section 2.4(e)(ii) and Section 2.4(f)(ii) of the Agreement; and
 
 

--------------------------------------------------------------------------------

 

          (b) with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
 
     “Net Working Capital” means, as of any date of determination, Current
Assets as of such date minus Current Liabilities as of such date.
 
     “Non-CFC Subsidiary” means any Subsidiary of Borrower that is not a CFC.
 
     “Obligations” means (a) all loans (including the Term Loans and the
Advances (inclusive of Protective Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Reimbursement Undertakings or with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party pursuant to or evidenced by
the Agreement or any of the other Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Borrower
or any other Loan Party to an Underlying Issuer now or hereafter arising from or
in respect of an Underlying Letters of Credit, and (c) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
 
     “OFAC” means The Office of Foreign Assets Control of the U.S. Department of
the Treasury.
 
     “Originating Lender” has the meaning specified therefor in Section 13.1(e)
of the Agreement.
 
     “Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
 
 

--------------------------------------------------------------------------------

 

     “Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
     “Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
 
     “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
 
     “Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
 
     “Payoff Date” means the first date on which all of the Obligations are paid
in full and the Commitments of the Lenders are terminated.
 
     “Permitted Acquisition” means any Acquisition so long as:
 
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,
 
          (b) no Indebtedness will be incurred, assumed, or would exist with
respect to Borrower or its Subsidiaries as a result of such Acquisition, other
than Indebtedness permitted under clauses (f), (g), (m), (n), or (o) of the
definition of Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrower or its Subsidiaries as a
result or such Acquisition other than Permitted Liens,
 
          (c) Borrower has provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries (i) would
have been in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition, and (ii) are
projected to be in compliance with the financial covenants in Section 7 for the
4 fiscal quarter period ended one year after the proposed date of consummation
of such proposed Acquisition,
 
          (d) Borrower has provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
 
          (e) Borrower shall have Availability plus Qualified Cash in an amount
equal to or greater than $3,500,000 immediately after giving effect to the
consummation of the proposed Acquisition,
 
          (f) the assets being acquired or the Person whose Stock is being
acquired did not have negative EBITDA (which may be calculated on a pro forma
basis taking into consideration adjustments that are mutually and reasonably
agreed upon by Agent and Borrower) during the 12 consecutive month period most
recently concluded prior to the date of the proposed Acquisition,
 
 

--------------------------------------------------------------------------------

 

          (g) Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
 
          (h) the assets being acquired (other than a de minimis amount of
assets in relation to Borrower’s and its Subsidiaries’ total assets), or the
Person whose Stock is being acquired, are useful in or engaged in, as
applicable, the business of Borrower and its Subsidiaries or a business
reasonably related thereto,
 
          (i) the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States, Canada or the United Kingdom, or the Person whose Stock is being
acquired is organized in a jurisdiction located within the United States, Canada
or the United Kingdom,
 
          (j) the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12, as applicable, of the Agreement and, in the case of
an acquisition of Stock, Borrower or the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and
 
          (k) the Cash Purchase Price payable in respect of all Permitted
Acquisitions (including the proposed Acquisition) shall not exceed $25,000,000
in the aggregate.
 
     “Permitted Blue Line Payments” means:
 
          (a) the payment of a cash dividend in respect of the Blue Line
Preferred Stock during the first year after the Closing Date, in an aggregate
amount not to exceed $400,000, provided, that Borrower would have Availability
plus Qualified Cash in an amount equal to or greater than $3,500,000 immediately
after giving effect to such payment;
 
          (b) the payment of a cash dividend in respect of the Blue Line
Preferred Stock during the second year after the Closing Date, in an aggregate
amount not to exceed $400,000, provided, that Borrower would have Availability
plus Qualified Cash in an amount equal to or greater than $5,000,000 immediately
after giving effect to such payment; and
 
          (c) the redemption in full of the Blue Line Preferred Stock, on or
after July 1, 2011, in an amount not to exceed the Redemption Price (as set
forth in Borrower's Certificate of Designations for the Blue Line Preferred
Stock, as such is in effect on the Closing Date), provided, that Borrower would
have Availability plus Qualified Cash in an amount equal to or greater than
$10,000,000 immediately after giving effect to such redemption;
 
          provided, however, that in the case of payments under each of
paragraphs (a), (b), or (c) above, Borrower has given Agent at least 5 Business
Days advance written notice of its intent to make such payments and has
certified its compliance with each of the applicable requirements of this
definition and Section 6.9.
 
          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
 
 

--------------------------------------------------------------------------------

 

     “Permitted Dispositions” means:
 
          (a) sales, abandonment, or other dispositions of Equipment, furniture,
or fixtures that are substantially worn, damaged, or obsolete, or that Borrower
or its applicable Subsidiary has determined in good faith is no longer used or
useful in its business, in each case in the ordinary course of business,
 
          (b) sales of Inventory to buyers in the ordinary course of business,
 
          (c) the use or transfer (including the sale and subsequent
reinvestment) of Investment Property, money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,
 
          (d) (i) non-exclusive licenses and sublicenses of software or
intellectual property granted by Borrower or any of its Subsidiaries in the
ordinary course of business, (ii) exclusive licenses and sublicenses of software
or intellectual property granted by Borrower or any of its Subsidiaries to
customers for a limited duration and solely with respect to custom modifications
or new standard software not previously generally marketed by Borrower or any of
its Subsidiaries (and not for standard software applications previously
generally marketed by Borrower or any of its Subsidiaries) in the ordinary
course of business, and (iii) outside of the United States, exclusive licenses
and sublicenses of software or intellectual property granted by Borrower or any
of its Subsidiaries in the ordinary course of business where such exclusivity is
granted on a limited, territorial basis for purposes of distribution,
 
          (e) the granting of Permitted Liens,
 
          (f) the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
          (g) any involuntary loss, damage or destruction of property,
 
          (h) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,
 
          (i) the leasing or subleasing of assets of Borrower or its
Subsidiaries in the ordinary course of business,
 
          (j) the sale or issuance of Stock (other than Prohibited Preferred
Stock) of Borrower,
 
          (k) the lapse of registered patents, trademarks and other intellectual
property of Borrower and its Subsidiaries to the extent not economically
desirable in the conduct of their business and so long as such lapse is not
materially adverse to the interests of the Lenders,
 
          (l) the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to the Agreement,
 
          (m) the making of a Permitted Investment,
 
          (n) dispositions of assets acquired by Borrower and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as (i)
the consideration received for the assets to be so disposed is at least equal to
the fair market value thereof, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Borrower
and its Subsidiaries, and (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the Subject Permitted Acquisition,
 
 

--------------------------------------------------------------------------------

 

          (o) the Unify Trademark and Domain Name Disposition, and
 
          (p) dispositions of assets (other than Accounts, intellectual
property, licenses, Stock of Subsidiaries of Borrower, or Material Contracts)
not otherwise permitted in clauses (a) through (o) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
all such dispositions in any year (including the proposed disposition) would not
exceed $100,000.
 
     “Permitted Holders” means Blue Line.
 
     “Permitted Indebtedness” means:
 
          (a) Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
 
          (b) Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
 
          (c) Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,
 
          (d) endorsement of instruments or other payment items for deposit,
 
          (e) Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Borrower or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
 
          (f) unsecured Indebtedness of Borrower or one of its Non-CFC
Subsidiaries that is incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to the date
that is 12 months after the Maturity Date, (iv) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent, and (v) the only interest that accrues with
respect to such Indebtedness is payable in kind,
 
          (g) Acquired Indebtedness in an amount not to exceed $1,000,000
outstanding at any one time,
 
          (h) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
 
          (i) Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
 
          (j) the incurrence by Borrower or its Non-CFC Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Borrower’s and its Subsidiaries’ operations and not for speculative
purposes,
 
 

--------------------------------------------------------------------------------

 

          (k) Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,
 
          (l) unsecured Indebtedness of Borrower owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Borrower of the Stock
of Borrower that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $250,000, and (iii)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,
 
          (m) unsecured Indebtedness owing to sellers of assets or Stock to a
Loan Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $5,000,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to Agent, and (iii) is otherwise on terms
and conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,
 
          (n) contingent liabilities in respect of any indemnification
obligation, adjustment of Purchase Price, non-compete, or similar obligation of
Borrower or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,
 
          (o) unsecured Indebtedness in respect of Earn-Outs owing to sellers of
assets or Stock to Borrower and its Subsidiaries that is incurred in connection
with the consummation of one or more Permitted Acquisitions so long as the
definitive documentation governing any such Indebtedness relating to Earn-Outs
shall not permit any cash payments if (i) the aggregate amount of Availability
plus Qualified Cash is not at least $3,500,000 immediately after giving effect
to any such payment, (ii) no Default or Event of Default has occurred and is
continuing at the time of such cash payment or would result therefrom,
 
          (p) Indebtedness of CFCs under working capital lines of credit
established in the ordinary course of business, in an aggregate amount not to
exceed at any one time (a) $250,000 for any individual CFC, or (b) $1,000,000
for all CFCs, and
 
          (q) Indebtedness composing Permitted Investments.
 
     “Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a non-Loan Party to another non-Loan Party, (c) a
non-Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, (d) Loan Parties to non-Loan Parties that
are outstanding on the Closing Date and disclosed on Schedule 4.19, and (e) a
Loan Party to a non-Loan Party so long as (i) the amount of such loans made
after the Closing Date does not exceed $500,000 outstanding at any one time,
(ii) no Event of Default has occurred and is continuing or would result
therefrom, and (iii) Borrower has Excess Availability plus Qualified Cash of
$3,500,000 or greater immediately after giving effect to each such loan.
 
     “Permitted Investments” means:
 
          (a) Investments in cash and Cash Equivalents,
 
          (b) Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
 
 

--------------------------------------------------------------------------------

 

          (c) advances and prepaid royalties made in connection with purchases
of goods or services in the ordinary course of business,
 
          (d) Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,
 
          (e) Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,
 
          (f) guarantees permitted under the definition of Permitted
Indebtedness,
 
          (g) Permitted Intercompany Advances,
 
          (h) Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
          (i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
 
          (j) non-cash loans to employees, officers, and directors of Borrower
or any of its Subsidiaries for the purpose of purchasing Stock in Borrower so
long as the proceeds of such loans are used in their entirety to purchase such
stock in Borrower,
 
          (k) Permitted Acquisitions,
 
          (l) (l) Investments in the form of capital contributions and the
acquisition of Stock made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Stock of Borrower),
 
          (m) Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,
 
          (n) Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition, and
 
          (o) so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $500,000 during the term of the Agreement.
 
     “Permitted Liens” means
 
          (a) Liens granted to, or for the benefit of, Agent to secure the
Obligations,
 
          (b) Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,
 
 

--------------------------------------------------------------------------------

 

          (c) judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
 
          (d) Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
 
          (e) the interests of lessors under operating leases,
 
          (f) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof and other assets similarly
financed with Permitted Purchase Money Indebtedness provided by the same lender,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased or acquired or other Permitted Purchase Money Indebtedness
provided by the lender providing such Indebtedness, or any Refinancing
Indebtedness in respect thereof,
 
          (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not more than 30 days delinquent,
or (ii) are the subject of Permitted Protests,
 
          (h) Liens on amounts deposited to secure Borrower’s and its
Subsidiaries obligations in connection with worker’s compensation or other
unemployment insurance,
 
          (i) Liens on amounts deposited to secure Borrower’s and its
Subsidiaries obligations in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money,
 
          (j) Liens on amounts deposited to secure Borrower’s and its
Subsidiaries reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,
 
          (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
 
          (l) the interest of licensors in (i) non-exclusive licenses of
patents, trademarks, copyrights, and other intellectual property rights granted
to Borrower and its Subsidiaries in the ordinary course of business, (ii)
exclusive licenses of patents, trademarks, copyrights, and other intellectual
property rights granted to Borrower and its Subsidiaries in the ordinary course
of business, provided, that if such exclusively licensed intellectual property
is material, such license has been disclosed in advance to Agent, and Agent has
determined, in its sole discretion, that any Loan Party’s interest in such
license will be subject to Agent’s first priority perfected Lien, and that Agent
will be able to enforce such license against the licensor following an Event of
Default,
 
          (m) Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
          (n) rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
 
 

--------------------------------------------------------------------------------

 

          (o) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
 
          (p) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
 
          (q) Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
 
          (r) Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
 
          (s) Liens granted by CFCs to secure Indebtedness described under
clause (p) of the definition of Permitted Indebtedness, and
 
          (t) other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $200,000.
 
     “Permitted Preferred Stock” means and refers to (a) the Blue Line Preferred
Stock and (b) any other Preferred Stock issued by Borrower (and not by one or
more of its Subsidiaries) that is not Prohibited Preferred Stock.
 
     “Permitted Protest” means the right of Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
 
     “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount not to exceed (i) $1,000,000 during the first year
after the Closing Date, and (ii) $500,000 for any year thereafter during the
term of the Agreement.
 
     “Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
     “Preferred Stock” means, as applied to the Stock of any Person, the Stock
of any class or classes (however designated) that is preferred with respect to
the payment of dividends, or as to the distribution of assets upon any voluntary
or involuntary liquidation or dissolution of such Person, over shares of Stock
of any other class of such Person.
 
     “Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series (or of another class and series having terms
acceptable to Agent) payable in kind or dividends of shares of common stock) on
or before a date that is less than 6 months after the Maturity Date, or, on or
before the date that is less than 6 months after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series (or of another class and series having terms acceptable to Agent) or
of shares of common stock).
 
 

--------------------------------------------------------------------------------

 

     “Projections” means Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
     “Pro Rata Share” means, as of any date of determination:
 
          (a) with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,
 
          (b) with respect to a Lender’s obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero.
 
          (c) with respect to a Lender’s obligation to make the Term Loans and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loans, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loans, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loans by (z) the principal amount of the Term
Loans, and
 
          (d) with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment
plus the outstanding principal amount of such Lender’s portion of the Term
Loans, by (z) the aggregate amount of Revolver Commitments of all Lenders plus
the outstanding principal amount of the Term Loans, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances plus the outstanding principal amount of such Lender’s portion
of the Term Loans, by (z) the outstanding principal amount of all Advances plus
the outstanding principal amount of the Term Loans; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero.
 
     “Protective Advances” has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.
 
 

--------------------------------------------------------------------------------

 

     “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 90 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
 
     “Purchase Price” means, with respect to any Acquisition, an amount equal to
the aggregate consideration, whether cash, property or securities (including the
fair market value of any Stock of Borrower issued in connection with such
Acquisition and including the maximum amount of Earn-Outs), paid or delivered by
Borrower or one of its Subsidiaries in connection with such Acquisition (whether
paid at the closing thereof or payable thereafter and whether fixed or
contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition.
 
     “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
 
     “Real Property” means any estates or interests in real property now owned
or hereafter acquired by Borrower or its Subsidiaries and the improvements
thereto.
 
     “Real Property Collateral” means the Real Property identified on Schedule
R-1 and any Real Property hereafter acquired by Borrower or its Subsidiaries.
 
     “Record” means information that is inscribed on a tangible medium or that
is stored in an electronic or other medium and is retrievable in perceivable
form.
 
     “Recurring Revenues” means, with respect to any period, all recurring
maintenance revenues attributable to software licensed by Borrower or any of its
Subsidiaries which recurring subscription revenues are earned during such
period, calculated on a basis consistent with the financial statements delivered
to Agent prior to the Closing Date.
 
     “Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
          (a) such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 
          (b) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,
 
          (c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
          (d) the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
 
 

--------------------------------------------------------------------------------

 

     “Register” has the meaning set forth in Section 13.1(h) of the Agreement.
 
     “Registered Loan” has the meaning set forth in Section 13.1(h) of the
Agreement.
 
     “Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.
 
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
     “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
     “Replacement Lender” has the meaning specified therefor in Section 2.13(b)
of the Agreement.
 
     “Report” has the meaning specified therefor in Section 15.16 of the
Agreement.
 
     “Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $3,500,000.
 
     “Required Equity” has the meaning specified therefor in clause (m) of
Schedule 3.1.
 
     “Required Equity Documents” means any instruments or agreements entered
into by Borrower in connection with the obtaining by Borrower of the Required
Equity.
 
     “Required Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) exceed
50%; provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.
 
     “Restricted Junior Payment” means to (a) declare or pay any dividend or
make any other payment or distribution on account of Stock issued by Borrower
(including any payment in connection with any merger or consolidation involving
Borrower) or to the direct or indirect holders of Stock issued by Borrower in
their capacity as such (other than dividends or distributions payable in Stock
(other than Prohibited Preferred Stock) issued by Borrower, or (b) purchase,
redeem, or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving Borrower) any Stock issued by Borrower.
 
     “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
     “Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
 
 

--------------------------------------------------------------------------------

 

     “Sanctioned Entity” means (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
 
     “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
 
     “SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
     “Securities Account” means a securities account (as that term is defined in
the Code).
 
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
 
     “Security Agreement” means a security agreement, dated as of even date with
the Agreement, in form and substance reasonably satisfactory to Agent, executed
and delivered by Borrower and Guarantors to Agent.
 
     “Senior Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) the outstanding principal balance of the Term Loans plus
(ii) the Revolver Usage, in each case, as of such date, to (b) Borrower’s TTM
EBITDA for the 12 month period ended as of such date.
 
     “Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
     “Settlement Date” has the meaning specified therefor in Section 2.3(e)(i)
of the Agreement.
 
     “Solvent” means, with respect to any Person on a particular date, that, at
fair valuations, the sum of such Person’s assets is greater than all of such
Person’s debts.
 
     “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).
 
     “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
     “Swing Lender” means WFCF or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.
 
     “Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
 

--------------------------------------------------------------------------------

 

     “Taxes” means any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), and net worth or capital taxes imposed as a minimum tax in lieu
of a tax imposed on or measured by the net income or net profits of any Lender
or any Participant, in each case imposed by the United States or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or such Participant is organized or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender’s or
such Participant’s principal office is located in each case as a result of a
present or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document); (ii)
taxes resulting from a Lender’s or a Participant’s failure to comply with the
requirements of Section 16(c) or (d) of the Agreement, and (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.
 
     “Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
     “Term Loans” means, collectively, Term Loan A and Term Loan B.
 
     “Term Loan A” has the meaning specified therefor in Section 2.2 (a) of the
Agreement.
 
     “Term Loan B” has the meaning specified therefor in Section 2.2 (b) of the
Agreement.
 
     “Term Loan A Amount” means $12,000,000.
 
     “Term Loan B Amount” means $4,000,000.
 
     “Term Loan A Commitment” means, with respect to each Lender, its Term Loan
A Commitment, and, with respect to all Lenders, their Term Loan A Commitments,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
     “Term Loan B Commitment” means, with respect to each Lender, its Term Loan
A Commitment, and, with respect to all Lenders, their Term Loan A Commitments,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
     “Total Commitment” means, with respect to each Lender, its Total
Commitment, and, with respect to all Lenders, their Total Commitments, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 attached hereto or on the signature page of
the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement.
 
 

--------------------------------------------------------------------------------

 

     “Total Leverage Ratio” means, as of any date of determination the result of
(a) the amount of Borrower’s Funded Indebtedness as of such date, to (b)
Borrower’s TTM EBITDA in the certified calculation of the Total Leverage Ratio
most recently delivered to Agent pursuant to Section 5.1 of the Agreement.
 
     “Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
 
     “TTM EBITDA” means, as of any date of determination, EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.
 
     “TTM Recurring Revenue” means, as of any date of determination, the
Recurring Revenues of Borrower determined on a consolidated basis, for the 12
month period most recently ended.
 
     “Underlying Issuer” means Wells Fargo or one of its Affiliates.
 
     “Underlying Letter of Credit” means a Letter of Credit that has been issued
by an Underlying Issuer.
 
     “Unify Trademark and Domain Name Disposition” means disposition of property
pursuant to that certain Cooperation and Trademark Purchase Agreement between
Borrower and Siemens Enterprise Communications GmbH & Co. KG dated April 18,
2011.
 
     “United States” means the United States of America.
 
     “Voidable Transfer” has the meaning specified therefor in Section 17.8 of
the Agreement.
 
     “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
 
     “WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1
 
CONDITIONS PRECEDENT
 
     The obligation of each Lender to make its initial extension of credit
provided for in the Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:
 
     the Closing Date shall occur on or before June 30, 2011;
 
     [Intentionally deleted];
 
     [Intentionally deleted];
 
     Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
 
          the Agreement,
 
          [Reserved];
 
          [Reserved];
 
          the Security Agreement,
 
          the Flow of Funds Agreement,
 
          the Fee Letter,
 
          the Guaranty,
 
          the Intercompany Subordination Agreement,
 
          a letter, in form and substance satisfactory to Agent, from Hercules
Technology II, L.P. (“Existing Lender”) to Agent respecting the amount necessary
to repay in full all of the obligations of Borrower and its Subsidiaries owing
to Existing Lender and obtain a release of all of the Liens existing in favor of
Existing Lender in and to the assets of Borrower and its Subsidiaries, together
with termination statements and other documentation evidencing the termination
by Existing Lender of its Liens in and to the properties and assets of Borrower
and its Subsidiaries,
 
          the Copyright Security Agreement,
 
          the Patent Security Agreement, and
 
          the Trademark Security Agreement;
 
     Agent shall have received a certificate from the Secretary or manager of
each Loan Party (i) attesting to the resolutions of such Loan Party’s Board of
Directors authorizing its execution, delivery, and performance of the Agreement
and the other Loan Documents to which such Loan Party is a party, (ii)
authorizing specific officers of such Loan Party to execute the same, and (iii)
attesting to the incumbency and signatures of such specific officers of such
Loan Party;
 

--------------------------------------------------------------------------------

 

     Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary or manager of such Loan Party;
 
     Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;
 
     [Intentionally deleted];
 
     Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.8, the form and substance of
which shall be satisfactory to Agent;
 
     [Reserved];
 
     Agent shall have received an opinion of counsel from counsel to each Loan
Party in form and substance satisfactory to Agent;
 
     Borrower shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrower on the Closing Date under the Agreement or the
other Loan Documents;
 
     Borrower shall have received cash equity contributions of not less than
$4,000,000 in the aggregate (the “Required Equity”), upon term sand conditions
reasonably satisfactory to Agent;
 
     Agent shall have completed its business and legal due diligence, including
(i) a field exam and review of Borrower’s and its Subsidiaries’ books and
records and verification of Borrower’s representations and warranties to Lender
Group, performed by a firm selected by Agent and the results of which shall be
satisfactory to Agent, (ii) a recurring revenue valuation, performed by a firm
selected by Agent and the results of which shall be satisfactory to Agent, and
(iii) a review of the governing documents and Material Contracts of Borrower and
its Subsidiaries, the results of which shall be satisfactory to Agent;
 
     Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for Borrower, and (ii) OFAC/PEP searches
and customary individual background searches for Borrower’s senior management
and key principals, and each Guarantor, the results of which shall be
satisfactory to Agent;
 
     Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;
 
     Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;
 
     [Intentionally deleted];
 
     Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby, which shall be in full force and effect; and
 
     all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6
 
Conditions Subsequent
 
     The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the fulfillment, to the satisfaction of Agent (or waiver thereby),
of each of the post-closing covenants set forth below. Borrower shall, and shall
cause its Subsidiaries to, satisfy each of the post-closing covenants set forth
below within such covenant’s prescribed time period; provided that such
covenants may be waived and/or time periods extended by Agent in its sole
discretion. Borrower’s failure to satisfy any covenant within the prescribed
time period shall constitute an Event of Default under the Agreement.
 
     Within 10 Business Days of the Closing Date, Borrower shall deliver to
Agent all of the original certificates representing the shares of Stock pledged
under the Security Agreement with respect to each of the Pledged Companies set
forth on Schedule 6 attached thereto, together with a power endorsed in blank
with respect to each such certificate; provided, that copies of such
certificates shall be delivered to Agent on or before the Closing Date.
 
     Within 30 days of the Closing Date, Borrower shall deliver to Agent, those
duly executed Control Agreements required by Section 6.11 of the Agreement and
Section 6(c) the Security Agreement, in form and substance reasonably
satisfactory to Agent and to establish its primary depository and treasury
management relationships with Wells Fargo and its Affiliates.
 
     Within 60 days of the Closing Date, Borrower shall use commercially
reasonable efforts to deliver to Agent, a duly executed Collateral Access
Agreement, in form and substance satisfactory to Agent, with respect to the
premises located at 1420 Rocky Ridge Drive, Roseville, CA 95661.
 
     (d) Within 60 days of the Closing Date, Borrowers shall deliver to Agent
evidence from the taxation authority of New York City, New York that tax lien
#201012090666652 filed against Strategic Office Solutions, Inc. on December 10,
2010 in the approximate amount of $9,936.00 has been duly paid and statutorily
released.
 
     (e) [Intentionally deleted].
 
     f) Within 60 days of the Closing Date, Agent must have received evidence
that each of the Patent and Trademark filings with the U.S. Patent & Trademark
Office listed in Annex A hereto has been terminated or otherwise released;
 
     (g) Within 60 days of the Closing Date, Agent must have received evidence
that each of the Copyright filings with the U.S. Copyright Office listed in
Annex B hereto has been terminated or otherwise released; and
 
     (h) Within 60 days of the Closing Date, shall have received certificates of
status with respect to Strategic Office Solutions, Inc., a California
corporation, with such certificates to be issued by the Secretaries of State of
the States of Illinois, Massachusetts and New York, respectively, each of which
such certificates shall indicate that Strategic Office Solutions, Inc. is in
good standing in each such jurisdiction.
 

--------------------------------------------------------------------------------

 

Annex A
 

U.S. Patent and Trademark Office Filings Security Interest Reel/Frame 1050/0135
Signed 09/16/1993 Recorded 10/13/1993 Assignee: Silicon Valley Bank Assignor:
Unify Corporation   Security Interest Reel/Frame 0769/0277 Signed 01/22/1991
Recorded 02/26/1991 Assignee: Silicon Valley Bank Assignor: Unify Corporation  
Security Interest Reel/Frame 3448/0401 Signed 10/31/2006 Recorded 12/20/2006
Assignee: Silicon Valley Bank Assignor: AXS-One Inc.   Security Interest
Reel/Frame 3805/0165 Signed 06/12/2008 Recorded 06/27/2008 Assignee: Sand Hill
Finance, LLC Assignor: AXS-One Inc.   Security Interest Reel/Frame 1818/0447
Signed 01/19/1998 Recorded 11/02/1998 Assignee: Coast Business Credit Assignor:
Centura Software Corporation (fka Gupta Technologies, LLC,
predecessor-in-interest to Unify Corporation)


--------------------------------------------------------------------------------

 

Annex B
 

U.S. Copyright Office Filings   Assignment of Copyright DOC #V2889 P124 Filed
10/20/1993 Assignee: Silicon Valley Bank Assignor: Unify Corporation  
Supplement to Assignment of Copyright DOC # V2889 P132 Filed 10/20/1993
Assignee: Silicon Valley Bank Assignor: Unify Corporation   Assignment of
Copyright DOC # V002625 P474 Filed 02/26/1991 Assignee: Silicon Valley Bank
Assignor: Unify Corporation   IP Security Agreement DOC #V3566 D919 P1-5 Filed
09/26/2008 Assignee: Sand Hill Finance, LLC Assignor: AXS-One, Inc.

 

--------------------------------------------------------------------------------

 

Schedule 4.1(a)
 
Due Organization and Qualification; Subsidiaries
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 
 

--------------------------------------------------------------------------------

 

Schedule 4.1(b)
 
Capitalization of Borrower
 

Unify Corporation                         # of Common Shares Authorized  
40,000,000               # of Preferred Shares Authorized*   7,931,370          
    # of Common Shares Outstanding       14,599,977           # of Preferred
Shares Outstanding       1,666,667           # of Warrants to Purchase Common
Stock - Hercules       718,860           # of Warrants to Purchase Common Stock
- Special Situations Funds       447,462           # of Warrants to Purchase
Common Stock - ComVest Capital LLC       167,944           # of Warrants to
Purchase Common Stock - Iroquis Master Fund       10,720 Total # of Warrant
Shares       1,344,986           Options Outstanding for Employees and Directors
      2,529,829           Total Fully Diluted Shares       20,141,459          

* 1,600,000 shares of the authorized Preferred Stock are designated Series G
Preferred Stock. 
 

--------------------------------------------------------------------------------

 

Schedule 4.1(c)
 
Capitalization of Borrower’s Subsidiaries
 
Unify Corporation Owns 100% of the Shares in the Following Subsidiaries:
 
Unify International (US) Corporation
CipherSoft Inc.
Strategic Office Solutions (dba Daegis)
Gupta Technologies, GmbH
AXS-One Inc.
 
Unify Corporation France S.A. - Shareholder Details:
 

    # Shareholder Name      Shares ***   ***       ***   ***       ***   ***    
  ***   ***       ***   ***       ***   ***       ***   ***              TOTAL #
OF SHARES   48,080      

 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 

Schedule 4.6(a)
 
States of Organization
 

Name of Entity Type of Entity Jurisdiction of Organization Unify Corporation
Corporation Delaware Strategic Office Solutions, dba Daegis Corporation
California Unify International (US) Corporation Corporation Delaware AXS-One
Inc. Corporation Delaware CipherSoft Inc. Corporation Alberta, Canada Unify
France S.A. Corporation France Gupta Technologies, GmbH GmbH Germany Daegis Inc.
Corporation Delaware

 

--------------------------------------------------------------------------------

 

Schedule 4.6(b)
 
Chief Executive Offices
 
     The chief executive office of Borrower and each of its Subsidiaries is 1420
Rocky Ridge Drive, Roseville, California 95661.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.6(c)
 
Organizational Identification Numbers
 

Name of Entity Organizational ID TIN Unify Corporation *** *** Strategic Office
Solutions, dba Daegis *** *** Unify International (US) Corporation *** ***
AXS-One Inc. *** *** CipherSoft Inc. *** *** Unify France S.A. *** *** Gupta
Technologies, GmbH *** ***


 
 
 
 
 
 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 

Schedule 4.6(d)
 
Commercial Tort Claims
 
     None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.7(b)
 
Litigation
 
     None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.12
 
Environmental Matters
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.13
 
Intellectual Property
 
Borrower Trademarks
 

COUNTRY TRADEMARK STATUS REG. REG.       NO. DATE Australia ACCELL Registered
498372 18-Dec-85 Australia UNIFY Registered 414781 6-Sep-84 Australia UNIFY
Registered 414780 6-Sep-84 Australia UNIFY Registered 516240 3-Aug-89 Benelux
UNIFY Registered 514457 10-Dec-91 Benelux UNIFY Registered 486333 23-Jul-00
Benelux UNIFY Registered 509531 13-Dec-91 Brazil UNIFY Registered 812414110
25-Aug-87 Brazil UNIFY Registered 812502086 19-Oct-93 Brazil UNIFY Registered
812240340 24-Jan-89 Brazil UNIFY Registered 815672977 15-Aug-95 Brazil UNIFY
Registered 812240359 22-Sep-87 Canada UNIFY Registered TMA414376 9-Jul-93 Canada
UNIFY Registered TMA399476 19-Jun-92 CTM UNIFY Registered 400234 3-Nov-98 CTM
UNIFY Registered 399444 31-Oct-96 France UNIFY Registered 1343823 19-Dec-85
France UNIFY Registered 1725708 12-Sep-91 France UNIFY Registered 1589375
27-Jan-89 France UNIFY Registered 92400676 9-Jan-92 France UNIFY Registered
1684206 1-Aug-91 Germany UNIFY Registered 2019096 18-Sep-91 Germany UNIFY
Registered 1 094 568 28-Jul-86 Germany UNIFY Registered 2031883 8-Mar-93 Germany
UNIFY Registered 2 035 753 6-May-93 Germany UNIFY Registered 2 041 469 29-Jul-93
Hong Kong UNIFY Registered 199404874 2-Mar-92 Hong Kong UNIFY Registered
1994063888 2-Mar-92

 

--------------------------------------------------------------------------------

 


Indonesia UNIFY Registered 279647 7-Sep-92 Italy UNIFY Registered 974178
16-Jun-94 Italy UNIFY Registered 974179 16-Jun-94 Japan UNIFY Registered 2048810
26-May-88 Japan UNIFY Registered 1951732 29-May-87 Japan UNIFY Registered
3144581 30-Apr-96 Korea (South) UNIFY Registered 282188 22-Dec-93 Mexico UNIFY
Registered 417991 6-Jul-92 Mexico UNIFY Registered 424025 20-Oct-92 Mexico UNIFY
Registered 417992 6-Jul-92 Mexico UNIFY Registered 417993 6-Jul-92 Mexico UNIFY
Registered 417994 6-Jul-92 Mexico UNIFY Registered 417995 6-Jul-92 Norway UNIFY
Registered 157103 17-Jun-93 Singapore UNIFY Registered T91/08456H 12-Sep-91
Sweden UNIFY Registered 237791 17-Jul-92 Switzerland UNIFY Registered 392743
21-Jul-92 Switzerland UNIFY Registered 391641 12-Jul-91 United Kingdom UNIFY
Registered 1256201 2-Aug-85 United Kingdom UNIFY Registered 1,466,120 1-Jun-91
United Kingdom UNIFY Registered 1226549 17-Sep-84 United Kingdom UNIFY
Registered 1487940 15-Jan-92 United Kingdom UNIFY Registered 1466122 1-Jun-91
United States UNIFY Registered 1386673 18-Mar-86 United States UNIFY Registered
1663326 5-Nov-91 United States UNIFY Registered 1843232 5-Jul-94 United States
UNIFY Registered 3783409 4-May-10 United States UNIFY DATASERVER Registered
2531160 22-Jan-02 United States UNIFY VISION Registered 2289276 26-Oct-99 United
States UNIFYNXJ Registered 2935354 22-Mar-05 United States UNIFY COMPOSER
Registered 3783409 4-May-10

 

--------------------------------------------------------------------------------

 


     The following trademarks were held by Gupta Technologies, LLC (“Gupta
LLC”), and were transferred into Borrower upon the dissolution of Gupta LLC.
Borrower is in the process of recording the assignment these trademarks with the
relevant authorities:
 

Trademark Country Status Reg. Number Reg. Date GUPTA Australia REG 8551943
07-Feb-1994 GUPTA Australia REG 8551942 07-Feb-1994 GUPTA Austria REG 003990272
03-Oct-2005 GUPTA Benelux REG 558036 10-Aug-1994 GUPTA Benelux REG 003990272
03-Oct-2005 GUPTA Brazil REG 817660658 12-Dec-1995 GUPTA Brazil REG 817660666
03-Sep-1996 GUPTA Brazil REG 817660640 24-Sep-1996 GUPTA Cyprus REG 003990272
03-Oct-2005 GUPTA Czech Republic REG 003990272 03-Oct-2005 GUPTA Denmark REG
003990272 03-Oct-2005 GUPTA Estonia REG 003990272 03-Oct-2005 GUPTA European
Union REG 003990272 03-Oct-2005 GUPTA Finland REG 138288 20-Jun-1995 GUPTA
Finland REG 003990272 03-Oct-2005 GUPTA France REG 1620573 25-Sep-2000 GUPTA
France REG 003990272 03-Oct-2005 GUPTA Germany REG 003990272 03-Oct-2005 GUPTA
Germany REG 1183030 20-Dec-1991 GUPTA Greece REG 003990272 03-Oct-2005 GUPTA
Hungary REG 003990272 03-Oct-2005 GUPTA Ireland REG 003990272 03-Oct-2005 GUPTA
Italy REG 003990272 03-Oct-2005 GUPTA Japan REG 2568883 31-Aug-1993 GUPTA Jersey
REG 003990272 03-Oct-2005 GUPTA Latvia REG 003990272 03-Oct-2005 GUPTA Lithuania
REG 003990272 03-Oct-2005 GUPTA Malta REG 003990272 03-Oct-2005 GUPTA Mexico REG
491211 11-May-1995 GUPTA Mexico REG 496069 28-Jun-1995 GUPTA Mexico REG 496069
28-Jun-1995 GUPTA Poland REG 003990272 03-Oct-2005 GUPTA Portugal REG 003990272
03-Oct-2005 GUPTA Slovakia REG 003990272 03-Oct-2005 GUPTA Slovenia REG
003990272 03-Oct-2005 GUPTA Spain REG 003990272 03-Oct-2005 GUPTA Sweden REG
003990272 03-Oct-2005 GUPTA Sweden REG 303932 28-Jut-1995 GUPTA United Kingdom
REG B1442829 07-May-1993

 

--------------------------------------------------------------------------------

 


GUPTA United Kingdom REG 81442546 30-Apr-1993 GUPTA United Kingdom REG 003990272
03-Oct-2005 GUPTA United States of America REG 3052990 31-Jan-2006 GUPTA United
States of America REG 2988879 30-Aug-2005 GUPTA POWERED Brazil REG 817948678
29-Oct-1996 GUPTA SQLBase United Kingdom REG B1442756 06-May-1994 SQLBASE
Australia REG 650809 01-Oct-1996 SQLBASE Benelux REG 569810 01-Feb-1996 SQLBASE
Brazil REG 818326638 11-Mar-1997 SQLBASE Canada REG TMA449703 03-Nov-1995
SQLBASE France REG 1621623 03-Oct-1990 SQLBASE Mexico REG 487544 18-Apr-1995
SQLBASE Sweden REG 321654 21-Feb-1997 SQLBASE United States of America REG
1468090 08-Dec-1987 SQLTALK United States of America REG 1583504 20-Feb-1990
TEAM         DEVELOPER Austria REG 003990256 12-Oct-2005 TEAM         DEVELOPER
Benelux REG 003990256 12-Oct-2005 TEAM         DEVELOPER Cyprus REG 003990256
12-Oct-2005 TEAM         DEVELOPER Czech Republic REG 003990256 12-Oct-2005 TEAM
        DEVELOPER Denmark REG 003990256 12-Oct-2005 TEAM         DEVELOPER
Estonia - REG 003990256 12-Oct-2005 TEAM         DEVELOPER European Union REG
003990256 12-Oct-2005 TEAM         DEVELOPER Finland REG 003990256 12-Oct-2005
TEAM         DEVELOPER France REG 003990256 12-Oct-2005 TEAM         DEVELOPER
Germany REG 003990256 12-Oct-2005 TEAM         DEVELOPER Greece REG 003990256
12-Oct-2005 TEAM         DEVELOPER Hungary REG 003990256 12-Oct-2005 TEAM      
  DEVELOPER Ireland REG 003990256 12-Oct-2005 TEAM         DEVELOPER Italy REG
003990256 12-Oct-2005 TEAM         DEVELOPER Jersey REG 003990256 12-Oct-2005

 

--------------------------------------------------------------------------------

 


TEAM         DEVELOPER Latvia REG 003990256 12-Oct-2005 TEAM         DEVELOPER
Lithuania REG 003990256 12-Oct-2005 TEAM         DEVELOPER Malta REG 003990256
12-Oct-2005 TEAM         DEVELOPER Poland REG 003990256 12-Oct-2005 TEAM        
DEVELOPER Portugal REG 003990256 12-Oct-2005 TEAM         DEVELOPER Slovakia REG
003990256 12-Oct-2005 TEAM         DEVELOPER Slovenia REG 003990256 12-Oct-2005
TEAM         DEVELOPER Spain REG 003990256 12-Oct-2005 TEAM         DEVELOPER
Sweden REG 003990256 12-Oct-2005 TEAM         DEVELOPER United Kingdom REG
003990256 12-Oct-2005 TEAM         DEVELOPER United States of America REG
3045123 17-Jan-2006


Borrower Patents
 

Application or Patent No. Issue of Filing Date Title 11/392,399 March 28, 2006
Distributed Search Services for     Electronic Data Archive Systems 12/512,406
July 30, 2009 Methods and Systems for     Dynamically Migrating Electronic    
Messages from a First Messaging     Platform to a Second Messaging     Platform


Patent Licenses
 
None 
 

--------------------------------------------------------------------------------

 

Borrower Copyrights
 

Title Reg. No. Date registered Unify RDBMS: release (sic) TX4634252 04/07/1998
5.0.7.0.1 source code     Vision DOC # V2889 P132 09/16/1993/     10/20/1993
Unify data base management system TX1593557 11/13/1984 post language interface
archives     Unify data base management system TX1556649 11/09/1984 entry
program     Unify data base management system TX1516263 11/13/1984 schema
compiler program.     Unify data base management system TX1498387 11/13/1984
start-up and menu program: Unify.     Unify data base management system
TX1498386 11/13/1984 report writer program : RPT.     Unify Corporation tutorial
manual: TX1423447 08/23/1984 release 3.1.     Unify Corporation reference
manual: TX1423446 08/23/1984 release 3.1.    


Borrower Licenses
 
     ***
 
     ***
 
     ***
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 

AXS-One Trademarks
 

Holder Trademark or Country Registration Registration Service Mark No. Date
AXS-ONE AXS One United States 2627337 1-Oct-2002   Access       AXS-ONE Tomorrow
United States 2569481 14-May-2002   Today      


AXS-One Compliance Platform, AXS-One Central, AXS-One Retention Manager, AXS-One
Rapid AXS, AXSLink for Desktop, AXS-Link SAP, AXS-Link for Lotus Notes, AXS-Link
for Microsoft Exchange, AXS-One Data Archive Translator, AXS-Link for File
System Archiving, AXS-Link for .PST Management, AXS-One Supervision, AXS-One
Case Management, AXS-One Compliance Platform – Hosted Solution, AXS-Link for
Lotus Notes- Hosted Solution, AXS-Link for Sun JMS, “The Records Compliance
Management Company” and AXS-Link are trademarks of AXS-One Inc., in the U.S.
 
AXS-One Copyrights
 

Title Reg. No. Date registered AXS-One TransAXS solutions, TX5776196 08/07/2003
version 8.0.     AXS-One business process solutions, TX5776195 08/07/2003
version 8.0.     Computron TransAXS procurement: TX5241407 01/19/2001 v2.0; a
collection of computer     programs. By Computron Software,     Inc.    
Computron Professional Services TX5241406 01/19/2001 automation: v6.0; a
collection of     computer programs. By Computron     Software, Inc.    
Computron workflow: v6.0; a TX5241405 01/19/2001 collection of computer
programs. By     Computron Software, Inc.    

 

--------------------------------------------------------------------------------

 


Computron Yorvik: TX5241404 01/19/2001 asset/maintenance management:    
v6.3.1d; a collection of computer     programs. By Asset Performance     Group,
Inc., a wholly owned     subsidiary of Computron Software,     Inc.    
Computron Financials: v.6.0; a TX5241403 01/19/2001 collection of computer
programs. By     Computron Software, Inc.     AXSPoint solutions COOL: release
6.0. TX5200510 01/29/2001 AXSPoint central: version 2.0. TX5200509 01/29/2001
AXSPoint exchange: version 2.0.1. TX5200508 01/29/2001


Strategic Office Solutions Trademarks
 

Holder Trademark or Country Class Registration Registration Service Mark No.
Date Strategic Office Solutions DAEGIS United States 42 3,357,953 18-Dec-2007
Strategic Office Solutions DOCHUNTER United States 53, 42 3,302,536 02-Oct-2007
Strategic Office Solutions DOCHUNTER United States 9 3,294,105 18-Sep-2007

 

--------------------------------------------------------------------------------

 

Schedule 4.15
 
Deposit Accounts and Securities Accounts
 

Name of         Financial   Telephone Purpose of Account Institution Address of
Account # for Acct Account Number *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** ***


 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 
 

--------------------------------------------------------------------------------

 

Schedule 4.17
 
Material Contracts
 

1.  
Office Building Lease, dated November 1, 2007, as amended by First Amendment to
Office Building Lease, dated November 21, 2007, by and between Borrower and
Kobra Properties (Roseville, California office lease).
  2.  
Office Building Lease, dated December 22, 2004, in San Francisco with Russ
Building LLC.
  3.   ***   4.   ***   5.   ***   6.   ***   7.   ***   8.   Securities
Purchase Agreement, dated as of June 30, 2011, by and between Borrower and
BlueLine Partners.   9.   Employment Agreement by and between Unify Corporation
and Kurt A. Jensen dated as of June 29, 2010.   10.   Employment Agreement by
and between Unify Corporation and Todd E. Wille dated as of October 1, 2000.

 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 
 

--------------------------------------------------------------------------------

 

Schedule 4.19
 
Permitted Indebtedness
 

    Amount   Lender Description Outstanding Currency CIT Technology Fin Serv.
Inc. Capital Lease (Office $3,695 USD (As of 6/27/11) Furniture)     OneSource
Financial Corp (As Capital Lease $329,631 USD of 6/27/11)       Bank of the West
(As of 6/27/11) Equipment Lease $147,714 USD EMC Corporation Equipment Lease
$498,475 (1) USD


     (1) Borrower has executed a Master Lease Agreement, dated as of March 21,
2011, with EMC Corporation for servers, pursuant to which EMC will have a lien
on such servers. Borrower has not yet accepted delivery of the services, and
Borrower expects the lease to become effective on or about the Closing Date.
 
     In accordance with the Purchase Agreement, dated January 30, 2009, by and
between Borrower and Brian McNeill, related to Borrower’s acquisition of
CipherSoft Inc. (“CipherSoft”), the Company makes royalty payments to Mr.
McNeill. The royalty payments are calculated as a percentage of billings for
license and maintenance revenue and are payable on a quarterly basis through
April 30, 2013.
 

--------------------------------------------------------------------------------

 

Schedule 4.30
 
Locations of Equipment
 
1420 Rocky Ridge Drive, Suite 380, Roseville, California (Unify Corporation)
 
235 Montgomery St # 350, San Francisco, California (Strategic Office Solutions)
 
301 Route 17 North, 9th Floor, Rutherford, New Jersey (Axis-One)
 
17 Battery Place, Suite 300, New York, New York (Strategic Office Solutions)
 
230 South LaSalle Street, Suite 6-500, Chicago, Illinois (Strategic Office
Solutions)
 
#205, 279 Midpark Way, SE, Calgary, Alberta, Canada, T2X 1M2 (Strategic Office
Solutions)
 
73 Watling Street, London EC4M 9BJ, United Kingdom (Strategic Office Solutions)
 
Level 21, 201 Miller Street, North Sydney, NSW 2060 Sydney, Australia (Strategic
Office Solutions)
 
Leopoldstrasse 244, 80807, Munich, Germany (Strategic Office Solutions)
 
Centre d’Affaires du Petit Robinson 3, rue du Petit Robinson, Jouy-en-Josas,
France (Strategic Office Solutions) 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.1
 
FINANCIAL STATEMENTS, REPORTS, CERTIFICATES
 
     Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, or other items set forth below at the following times in
form satisfactory to Agent:
 

 
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years
(a) on a monthly basis, an unaudited consolidated balance sheet, income
statement and statement of cash flow covering Borrower’s and its Subsidiaries’
operations during such period and compared to the prior period and plan,
together with a corresponding discussion and analysis of results from
management, and on a quarterly basis, an unaudited consolidated statement of
shareholders’ equity covering Borrower’s and its Subsidiaries’ operations during
such period, and
 
(b) Compliance Certificate along with the underlying calculations, including the
calculations to arrive at EBITDA to the extent applicable.
   
as soon as available, but in any event within 120 days after the end of each of
Borrower’s fiscal years
(c) consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 6.16), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity and, if prepared,
such accountants’ letter to management), and
 
(d) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable, and
 
(e) a detailed calculation of Excess Cash Flow.
   
as soon as available, but in any event within 30 days after the start of each of
Borrower’s fiscal years,
(f) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 2 years, year by year, and for the forthcoming
fiscal year, quarter by quarter, certified by the chief financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.
   
if and when filed by Borrower,
(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
 
(h) any other filings made by Borrower with the SEC, and
 
(i) any other information that is provided by Borrower to its shareholders
generally.
   
promptly, but in any event within 5 days
(j) notice of such event or condition and a statement of the curative action
that
   
after Borrower has knowledge of any event or condition that constitutes a
Default or an Event of Default,
the Borrower proposes to take with respect thereto.
   
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
(k) notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.
   
upon the request of Agent,
(l) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.          

 

--------------------------------------------------------------------------------

 
 
 
 
Schedule 5.2
 
Collateral Reporting
 
     Provide Agent (and if so requested by Agent, with copies for each Lender)
with each of the documents set forth below at the following times in form
satisfactory to Agent:
 
 

 
Monthly (not later than the 15th day of each month (within 45 days in the case
of a month that is the end of a fiscal quarter) after the end of each month)
(a) a Credit Amount Certificate, and
 
(b) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which accounts constitute Qualified
Cash.
 
   
Quarterly (no later than 45 days following the end of each fiscal quarter)
(c) IP Reporting Certificate,
 
(d) a report summarizing the Recurring Revenue by product segment for the
trailing twelve months for the fiscal quarter most recently ended,
 
(e) attrition data for the prior TTM period consistent with what was previously
provided,
 
(f) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid
taxes, including but not limited to a detailed report regarding deemed dividend
tax liability, if applicable, and
 
(g) a summary report showing (i) all deferred revenues as set forth in
Borrower’s and its Subsidiaries’ balance sheet for the prior month, (ii) the
portion of such deferred revenues that will be earned during the next four
fiscal quarters, and (iii) the portion of such deferred revenues that will be
earned on or after the date one year following the date of such balance sheet
(if applicable).
   
Upon request by Agent
 
Such other reports, including but not limited to a summary aging of the
Borrower’s Accounts, and a summary aging, by vendor, of Borrower’s accounts
payable, and any book overdrafts, and as to the Collateral or the financial
condition of Borrower and its Subsidiaries, as Agent may reasonably request.
         

 

--------------------------------------------------------------------------------

 

Schedule 6.6
 
Nature of Business
 
Development, sale, licensing and distribution of information management
solutions and provision of eDiscovery software and services.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------